Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket XHIBIT ng 1 of 94

XHIB

Arthur Herring, III
October 24, 2018

 

 

Page 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

 

NITV FEDERAL SERVICES, LLC : CASE No.

9:18-cv-80994
PLAINTIFF,

-VS-

DEKTOR CORPORATION and
ARTHUR HERRING, III.

Defendant.

 

Wednesday, OCTOBER 24, 2018

Oral deposition of ARTHUR HERRING, III was
taken at Strehlow & Associates, 54 Friends Lane, Suite
116, Newtown, Pennsylvania 18940 before Kathryn Hurlman,
a Court Reporter and Notary Public of the Commonwealth of

Pennsylvania, on the above date, commencing at 9:30 a.m.

STREHLOW & ASSOCIATES
PHONE: (215) 504-4622
FAX: (205) 504-7155
COURT REPORTERS - VIDEOGRAPHERS
54 FRIENDS LANE, SUITE 116
NEWTOWN, PENNSYLVANIA 18940

WWW. STREHLOWCOURTREPORTING. COM

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 2 of 94

Arthur Herring, III
October 24, 2018

 

 

APPEARANCE 8S:

DESOUZA LAW, P.A.

101 NE Third Avenue , Suite 1500

Fort Lauderdale, Florida 33301

(954) 603-1340

BY: Daniel DeSouza (over the phone)
DDSOUZA@DESOUZALAW .COM
Representing the Claimant

LAW OFFICE OF ROBERT ECKARD & ASSOCIATES,
3110 Alternate US 19 North

Palm Harbor, florida 34683

(727)771-7940

BY: Robert Eckard (over the phone)

Representing the Defendant

ALSO PRESENT:

James D'Loughy (over the phone)
2855 PGA Boulevard

Palm Beach Gardens, Florida 33410
(561) 622-7788

Representing the Plaintiff

P.

A.

Page 2

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 3 of 94

Arthur Herring, III
October 24, 2018

 

 

Page 3
INDEX
EXAMINATION
Witness Name Page Line
ARTHUR HERRING, III
Direct By MR. DESOUZA ... ccc ee ee ee ee eee 4 7
EXHIBITS
Exhibit Description Page
Exhibit-1 Notice of deposition 5
Exhibit-2 Amended responses 57

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 4 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

ARTHUR HERRING, III, after having been first
duly sworn, was examined and testified as follows:
DIRECT EXAMINATION
BY MR. DESOUZA:
Q. Good morning, Mr. Herring.
A. I'm here.
Q. Okay. Mr. Herring, can you state your full name

for the record, please?

A Arthur Herring, III.

Q And what's your current home address?

A. 1045 North West End Boulevard, Quakertown.
Q Do you have a business address?

A Same one.

Q. Do you have any intention to move from that

premises within the next six months or so?
A. I have no idea.
QO. Okay.
MR. DESOUZA: Madam Court Reporter,
do we have a copy of the deposition notice?
COURT REPORTER: We do, yes.

MR. DESOUZA: Let's go ahead and mark

Page 4

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 5 of 94

Arthur Herring, III
October 24, 2018

 

 

Page 5

1 that as Exhibit-1 for today's deposition.

2 (Exhibit-1 was marked for identification.)

3 Please give that to the witness.

4 BY MR. DESOUZA:

5 Q. Mr. Herring, I handed you what's been marked as
6 Exhibit-1 to today's deposition. It is a deposition

7 notice for Dektor Corporation. It also includes a of

8 topics for today's deposition.

9 Do you have that document in front of
10 you?
11 A Yup.
12 Q. Have you seen this document before?
13 A I don't recall.
14 Q. Have you seen some version of a notice of taking
15 a deposition of Dektor Corporation for this lawsuit prior

16 to today?

17 A. Yes.

18 Q. Okay. Can you look at the list of topics that
19 are in this document, please?

20 A. Yes.

21 Q. Okay. Have you had a chance to read these

22 topics prior to today?

23 A. I don't recall.

24 Q. I don't want to get into the subjects of any

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 6 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

conversations you have had with Counsel, Mr. Eckard,
who's on the phone as well, but could you let me know if
Mr. Eckard ever sent you a copy of this deposition notice
for Dektor Corporation for this case before?

A. I believe he did.

Q. You just don't recall if you, actually, looked
at the deposition topics or not?

A. No, I do not recall.

Q. You understand that you are here testifying
today, not only as Arthur Herring, but also as the
corporate representative of Dektor Corporation?

A. I understand.

Q. Okay. So you understand as the corporate
representative of the Dektor Corporation, you will be
providing testimony today on the topics Nos. 1 through 7
that are in the deposition notice?

A. I understand.

Q. And you understand that your testimony today
will bind Dektor Corporation as to the subject matter of
these topics one through seven?

A. I understand.

Q. Are you prepared today to provide testimony
today in respect to all seven of these topics?

A. Possibly.

Page 6

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 7 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 7
Q. We don't operate in the land of possibly and
maybes, so what I would like you to do is go ahead and
read over the seven topics and let me now if there's
anything that you are not prepared to provide testimony
on.
A. Probably No. 6.
MR. ECKARD: Dan for the record, are
we looking at the 30(b) (6) or the individual
notice?
MR. DESOUZA: The 30(b) (6).
BY MR. DESOUZA:
Q. I'm sorry, Mr. Herring, did you say something?
A IT said, probably No. 6.
Q. So you don't believe that you are prepared today

to answer questions with respect to topic No. 6 dealing
with website analytics?

A. I have no idea what that is.

Q. Then tell me what efforts you made prior to
today to prepare prior to this deposition.

A. Basically, none.

Q. Okay. Did you make any effort to learn or
obtain information with respect to topic No. 6 in this
deposition notice?

A. Well --

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 8 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 8

Q. Did you ask any employees in Dektor for
assistance with preparing for topic No. 6?

A. As far as No. 6, I never looked into web
visitors or anything else that go to my website.

Q. Tell me about this hard drive crash that's
referenced in your responses to interrogatories and
document requests.

There's reference to a hard drive crash from a
computer virus that, apparently, interfered with your
ability to gather or secure documents in response to our
discovery request.

So give me some information about that hard
drive crash.

A. Well, as everybody knows, viruses are very
rampant, and I do get virus warnings from my antivirus
software from time to time. And one day, I did get a
virus warning, and in the next day or two the computer
was unable to be used. And I just assumed it was the
virus.

Upon later discussion with my IT person, he told
me the hard drive simply stopped working, it crashed.

Q. You said one day this happened.

When did it happen?

A. I think it happened around the middle of May or

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 9 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 9
so.

Q. Around the middle of May, you think?

A. It was about that.

Q. Could it have happened in June?

A. I don't recall really, exactly when.

QO. I want to lock it down as best I can.

Is it possible this occurred in July?

A. I think it was either May or June that it
happened. We had to order a new hard drive, and I don't
recall when it was actually installed.

Q. Well, this lawsuit was filed on July 27th.

Do you believe it happened prior to the lawsuit
being filed?

A. Positively.

Q. Obviously, it occurred prior to you being served

with a copy of the lawsuit because that would have
occurred afterwards, correct?

A. To the best of my knowledge.

Q. Well, I'll put it to you differently. By the
time you found out about the existence of this lawsuit,
this hard drive crash had already occurred, correct?

A. Yes.

Q. Okay. Now, you mention an IT person that you

spoke to. Is that an IT person that does work for Dektor

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 10 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 10

Corporation?

A. From time to time.

Q But not an employee of Dektor, correct?

A. Yes.

Q. Are you the only employee of Dektor?

A Yes.

Q. Okay. What's the name of the IT person that you
talked to?

A. Vanderson Technology.

Q. How do you spell that?

A. V-A-N-D-E-R-S-O-N, technology.

Q. And what's his name? To the best of your
recollection.

A. Matt Vanderhoff.

Q. How do I spell that?

A. Matt, V-A-N-D-E-R-H-O-F-F.

Q. Do you have any contact information for

Mr. Vanderhoff?

A.

Q.

Not with me.

Do you have it available that you can obtain it

after the deposition?

A.

Q.

Yes.

Do you have his email address, telephone number,

contact information like that?

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 11 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

A. Yes.

Q. Are you willing to provide us with that contact
information?

A. Yes.

Q. Now, you mentioned it was a computer.

What computer was it? Was it a laptop, a

desktop, that was affected by the crash?

A. It's a laptop.

Q. And what brand of laptop was it?

A. I don't recall.

Q. When did you buy the laptop?

A. I don't recall.

Q. Just this year?

A. I don't recall.

Q. Where is the laptop now?

A. It's in my office.

Q. Are you still using it today?

A. Yes.

Q. Okay. Tell me how you are able to use it after

the crash?

A.

Q.

A new hard drive was installed.

So a new hard drive went into the laptop, and

you have been using the laptop with the new hard drive

Since the crash, correct?

Page 11

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 12 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 12

A. Yes.

Q. What happened to the hard drive on which the
computer virus was present?

A. Well, originally, I thought it was disposed, and

IT understand that Mr. Vanderhoff still has it.

Q. Where is Mr. Vanderhoff located? Is he in
Pennsylvania?

A. Yes.

Q. How did you get the hard drive from your home to

Mr. Vanderhoff's possession?

A. I took the laptop to his office.

Q. Do you know what efforts Mr. Vanderhoff made to
recover any data on the laptop?

A. I do not know.

Q. Do you know whether Mr. Vanderhoff erased the
hard drive or deleted any data off of it?

A. To my knowledge the hard drive was totally
useless and nothing could be salvaged from it.

Q. Do you have any opposition to my retaining some
type of forensic computer person, IT person to try to
recover data from the hard drive?

A. You can have anybody you want, but the hard
drive stays with my IT person, and it doesn't leave his

possession at all.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 13 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 13

Q. Can you tell me why that is?

A. Because knowing the depth of corruption by your
plaintiff, I would not trust him with possession of a
hard drive where possibly information could be added that
would be untruthful.

Q. Okay. So you don't want the hard drive to be in
the possession of my client, correct?

A. Obviously.

Q. But do you have an objection to the hard drive
being in the possession of some type IT professional,
some third-party IT professional that's not employed by
my client?

A. As I stated, you can have any IT person come up
here and discuss it with Mr. Vanderhoff, but it will not
leave his possession.

Q. What type of data was stored on this hard drive?
Is this your work laptop where everything you did was
stored on this laptop?

A. No. It's both work and personal.

Q. Okay. So let's focus on Dektor-related business
at this point.

What kind of Dektor-related data was stored on
this hard drive?

A. Articles, emails...

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 14 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 14

Q. Anything else?

A. Articles, emails pertaining to anything and
everything.
Q. What about records of where Dektor has sold

products to, customer lists, receipts, invoices. Are
those types of documents that were stored on the laptop?
I'm sorry, on the hard drive?
MR. ECKARD: I'm going to object to
the form, but you can answer it.
THE WITNESS: I don't keep customer
lists. I don't keep records of emails that I
have sent out to various people or whatever.
BY MR. DESOUZA:
Q. Well, let me just ask you then, presumably
Dektor Corporation sells a product, correct?
A. Yes.
Q. A PSE product; is that correct? Is that right,

Mr. Herring?

A. Repeat the question.

Q. What products does Dektor Corporation sell?

A. We sell the PSE program and the training for it.
Q. And customers pay Dektor Corporation for that

program or for that training, correct?

A. Correct.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 15 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 15
Q. Does Dektor Corporation generate invoices when
it sells the software to its customers?
A. We don't send out invoices, we send out a letter

itemizing what the costs will be for the number of
instruments sold, and the number of people to be trained.

QO. Okay. Now, the letter that gets sent out, does
Dektor Corporation retain a copy of that somewhere?

A. I keep it in paper form.

Q. So letters to customers would not be stored on

the hard drive that got damaged by the virus; is that

right?
A. Correct.
QO. What about the Word version of those letters,

would that be on the hard drive?

A. Maybe only generic Word documents, where I just
fill in the blanks.

QO. What other records of sales to customers does
Dektor maintain other than the letters that get sent to
the customers?

A. To my knowledge, none.

Q. Well, at the end of the year, presumably, you
got to put together your financial records for filing a
tax return, correct?

A. Right.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 16 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 16

Q. Okay. And what data do you rely on in doing
Dektor's tax returns?
A. Well, the Dektor bank account and the credit

card statements of what expenses I use pertaining to

Dektor.
Q. Do you accept wire transfers from customers?
A. To my bank.
QO. What about checks?
A. Never.
Q. So what forms of payment does Dektor accept?
A. Wire transfers only.
QO. So when you mentioned credit cards, that was

expenses, not customers purchasing something on a credit
card; is that right?

A. Correct.

Q. So the only payment that Dektor accepts is wire
transfers from customers, correct?

A. Yes.

Q. And where does Dektor have a bank account? Which

financial entity?

A. Harleysville.

Q I'm sorry. What was that?

A. Harleysville Bank.

Q Is that a local Pennsylvania bank?

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 17 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

A. Yes.

Q. One of the interrogatories that we sent both to

you and to Dektor was asking to identify any sales that
Dektor Corporation has made to customers before; do you

recall that?

A. Yes.

Q. And I believe the response was "none;" is that
correct?

A. To my knowledge, yes.

Q. Okay. Well, to your knowledge, is what I'm

concerned about.

What did you do to confirm whether any sales had

been made from Dektor Corporation to customers in

Florida?
A. To my knowledge, there were no --
Q. Well, did you check Dektor's bank account

statements for records of any payments coming from any

entities from Florida?

A. I did a reasonable search. I did not find any.
QO. Define what a "reasonable search" is.

A. IT would not know how to give that definition.
Q. I'm using your words. You told me you did a

"reasonable search."

What did you do?

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

Page 17

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 18 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 18
A. I checked my documents. I checked by bank
account.
Q. What documents did you check?
A. Any documents in my files pertaining to
business.
Would those be paper documents or electronic?
A. Paper.
Q. Did you check any electronic documents?
A. As I said the hard drive had crashed, so there

was nothing that could be obtained from that. So to the
best of my recollection and the best of my abilities of
documents I had, I could not find anybody that I sold it
to in Florida as Dektor.

Q. Let me ask, generally, in 2018 so far, and I
don't expect you to know the number to a T, how many PSE
products had you sold in 2018?

A. Well, I believe that's corporate information. I
don't see the relevance in stating that.

Q. Well, sir, your attorney hasn't objected to it,
and I would like an answer to it. And, respectfully, I
don't think you are the best gage of what's relevant or
not for this deposition. And unless instructed not to
answer the question, I want you to answer the question.

I'm not asking you to identify who your customers are,

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 19 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 19

how much you sold it for, I'm simply asking for a general
number of how many products you sold this year.

A. Well, as I said, corporation is entitled certain
secrets, as they say, and your concerned with how many
did I sell in Florida pertaining to the issue of
jurisdiction, and I have said, "None."

Q. Are you refusing to answer my question? Not
withstanding the fact that your attorney hasn't
instructed you not to answer? Because we can ask it
again and again. You are either going to answer it, or
you are going to refuse to answer it. And if you refuse,
we can get the judge involved, but that's up to you.

MR. ECKARD: Dan, let me just ask --
I think the question is: How many machines
have been sold by Dektor in 2018?

MR. DESOUZA: Yes.

MR. ECKARD: Can you narrow the scope
for the purposes of jurisdictional discovery?

MR. DESOUZA: I really can't because
he's taking the position that he has no
knowledge of sales to Florida. JI want to find
out how many products he sells per year, on
average, and how many customers. And if he's

telling me hundreds and hundreds, it's going to

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 20 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 20

seem odd that none of those sales over the last
few years have been in Florida.

I'm testing the voracity of the
statement he's making. And he may have
knowledge, he may not have knowledge. But I
think I'm entitled to know, generally, without
just taking his word for it, that to his best
recollection, he doesn't know.

MR. ECKARD: And the question was for
2018?

MR. DESOUZA: Right now I'm in 2018,
yes.

MR. ECKARD: Okay. So to the extent
the question is beyond the scope of the purpose
of the jurisdictional discovery, I'll object.
I'm not going to instruct him to not answer,
but I think it's beyond the scope the of the
jurisdictional discovery for establishing
personal jurisdiction in Florida.

MR. DESOUZA: Okay. Mr. Herring, you
can answer.

THE WITNESS: Well, as I said, I did
not sell any in Florida this year or

previously.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 21 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 21

BY MR. DESOUZA:

Q. Okay. Mr. Herring, I would like to get out of
here this morning, so let's listen carefully to the
question, okay?

How many PSE products have you sold in 2018 so
far?

A. I'm not the going to answer that. Get the judge

to answer it.

Q. You are refusing to answer that question,
correct?
A. I'm refusing to answer because this deposition

is about jurisdiction in Florida, and you are ina
fishing expedition to try to find out how many I sell,
which is totally irrelevant in this matter.

And I know where that information would go, so
I'm not going to answer it. It's a corporation secret,
as far as how many we sell.

You want to know how many are sold in Florida?

To my knowledge, none.

Q. Are you finished, Mr. Herring?
A. Yes. I'm finished. Next question.
Q. Mr. Herring, how many PSE products has Dektor

Corporation sold in the year 2017?

A. Same answer. If you want to know how many --

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 22 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 22
Q. Hold on, Mr. Herring. Same answer being, you
refuse to answer?
A. I am refusing to answer because it does not deal

with the jurisdiction of Florida, which this is what this
matter is about for location of the case.
Q. Mr. Herring -- sorry, go ahead, Rob.
MR. ECKARD: So I just want to
reassert the same objection to the
jurisdiction.
BY MR. DESOUZA:
Q. Mr. Herring, on average, how many PSE products
has Dektor sold annually, over the last five years?
A. I'm not going to answer it. I told you the
answer in Florida is zero, to the best of my knowledge.
Q. How many states, to your knowledge, has Dektor
Corporation sold PSE products for training to customers
in those states?
MR. ECKARD: Objection. Beyond the
scope of the deposition. You can answer, if
you can.
THE WITNESS: I'm not going to answer
it.
MR. DESOUZA: You are refusing so

answer that question as well?

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 23 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 23
THE WITNESS: That's right. It has
nothing to do with the jurisdiction issue,
which is what this is about today.
BY MR. DESOUZA:
Q. Has Dektor Corporation sold PSE products to more

than 25 states, to customers in more than 25 states?
A. Same answer. I'm not going to answer.
MR. ECKARD: Hold on, Arthur, Arthur,
hold on. Just let me get the objection down.
Object to the form. Beyond the scope
of the 30(b) (6) jurisdiction discovery. You
can answer if you can.
THE WITNESS: No. I'm not going to
answer.
BY MR. DESOUZA:
Q. You mentioned that emails were stored on this
hard drive, correct?
A. Various types of emails.
Q. You have an email address with Dektor
Corporation, correct?
A. Yes.
QO What is that?
A. Admin@DektorPSE.com.
Q

Is that the only email address you used to

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 24 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

conduct Dektor-related business?

A. Yes.

Q. Do you have any other email addresses that you
use?

A. That is my business email address.

Q. That's not the question I asked you.

Is there any other email addresses that you use,

Mr. Herring?

A. Not pertaining to business.

Q. Okay. Mr. Herring, this will go a lot quicker
if you answer the question before the fifth time I have
to repeat it, okay?

Yes or no, are there any other email addresses
that you use?

A. The email address I use for Dektor is
Admin@DektorPSE.com.

Q. I'm asking Arthur Herring, who's also being
deposed today, are there any other email addresses that

you use other than Admin@DektorPSE.com?

A. Not for Dektor.

Q Okay. Sir, is today Wednesday?

A. To the best of my knowledge.

Q. Are you speaking to me via telephone right know?
A Describe a telephone.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

Page 24

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 25 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 25

Q. Unfortunately, your attorney's going to have to
catch a flight, and we are still going to be talking
hours from now if you I can't answer a simple yes or no
question, Mr. Herring.

I understand you don't want to be here, but I'm
going to ask my questions and I'm going to get answers to
them whether you like to answer them or not.

So in fairness to both of us and to your
attorney who I'm sure would like to catch a flight at
some point this morning, I would appreciate it if you
could try to answer my questions.

A. The deposition was scheduled for this morning
and I'm here at 9:30 and I'm willing to go through with
this deposition.

Q. Does Arthur Herring use any other email

addresses other than Admin@DektorPSEK.com; yes or no?

A. I am not Arthur Herring.

Q. Who are you, sir?

A. I am Arthur Herring, III.

Q. Okay. Let's make this simple for you because it

seems to be very complex. Can I make it simpler for you,

can I?
A. You can ask me any question you want.
Q. Do you use any other email addresses other than

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 26 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 26

Admin@DektorPSE.com; yes or no?
A. That is not relevant to the issue of
jurisdiction.
Q. Are you refusing to answer that question?
A. I answered it that the business and only
business email for Dektor is Admin@DektorPSE.com.
MR. DESOUZA: Madam Court Reporter,
can you repeat the question, please?
(The last question was read back as requested.)
BY MR. DESOUZA:
Q. What's the answer Mr. Herring?
A. T'll state it again. The only email --
Q. Mr. Herring, I don't want you to state it again.
It's a yes or no answer.
Do you use any other email addresses other than
Admin@DektorPSE.com?
It's a very simple question. I would like a yes
or no answer to it or I refuse to answer. I don't want

you to repeat, I want a yes or no answer. This is

simple.
A. I have other email addresses.
Q. Thank you. What other emails do you use?
A. The only email address I have for Dektor is

Admin@DektorPSE.com.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 27 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Q.

Page 27

What other email addresses do you use?

A. That's irrelevant for the issue of jurisdiction.

MR. ECKARD: Arthur, unfortunately --

THE WITNESS: It has nothing to do
with jurisdiction.

MR. ECKARD: Arthur, let me just say,
relevance is a very broad category, very low
threshold for purposes of discovery. In fact,
counsel need not even ask information that
would be necessarily admissible in trial, but
might lead to admissible evidence.

To the extent there's a relevancy
objection, although you believe it's not
relevant, the Courts decide relevancy. It's a
very low threshold, so we certainly don't want
to be back here doing this again. And we
certainly don't want the Court to impose
sanctions, which could range from striking of
your pleadings, dismissing the motion to
dismiss, imposing fees against you, so if it's
going to be irrelevance, I appreciate the
concern, but you got to answer unless I
instruct you otherwise.

THE WITNESS: Well, you are not aware

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 28 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

that the plaintiff has had many situations
where information has been obtained without
legal process including tapping into emails,
tapping into phone conversations, and that's
why I object to it.

It has nothing to do with business.
Dektor is being sued. It's not relevant, as
far as what other email addresses I have, which
will be the next question he's going to ask:
Which ones? What are they?

Now, why is counsel asking me other
email address that have nothing to do with my
business?

MR. ECKARD: Again, Arthur, I think
given the rules of civil procedure and the
rules of evidence, I think you are,
potentially, looking at being re-deposed.

THE WITNESS: Is he going to ask me
what those addresses are? Because I already
said I have --

MR. DESOUZA: Mr. Herring, I have
already asked you what those email addresses
are. Remember you are not being sued just as

Dektor. You are here being sued in this case

Page 28

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 29 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 29

individually and as Dektor Corporation, and you
are testifying today individually and as Dektor
Corporation.

MR. ECKARD: How about this, Arthur,
provided that information that you believe to
somehow be proprietary, trade secrets,
confidential somehow that falls in the chapter
of 688 of the Florida statute or some other
federal proprietary protection, we can
certainly -- Dan if you will allow for us to
agree to bring that matter before the Court and
if the Court deems that information to be
sensitive in nature to Mr. Herring's business
or trade secrets, we can later petition for
that information to be for Counsel's eyes only,
or to be sealed; is that fair.

MR. DESOUZA: I'll agree that
somewhere in the next 14 days, if he wants to
file a motion for protective order, to seek
that, he can do so. I'm going on the oppose
it. I don't see how his email addresses are
confidential or subject to any privilege, but
for purposes of today, I want an answer,

certainly.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 30 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 30
MR. ECKARD: Right. So I'll agree in

the next 14 days that portion of the transcript
that identifies his other email addresses that
he uses --

THE WITNESS: What is the purpose of
the other email addresses?

MR. DESOUZA: Mr. Herring, we are not
here to answer your guestions, okay. You are
here to answer our questions.

THE WITNESS: Well, I am representing
Dektor.

MR. DESOUZA: I'm willing to go so
far, I'm not here to answer your questions,
okay? I'll talk to your attorney and I'll ask
you questions.

So, Rob, I'll agree that within the
next 14 days, if he wants to file a motion for
protective orders to be treated as
confidential, he certainly can. I'll oppose
it. I'm definitely not going to agree to it.
And that I will not share, I'll treat it as
confidential for purposes of the next 14 days,
and I won't provide that portion of any

transcripts to my client.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 31 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 31

MR. ECKARD: Okay. There we go,
Arthur, to the extent there's been a
representation from Mr. DeSouza on the
protection of this data or testimony for the,
at least, 14 days without the necessity of a
federal court order or confidentiality
agreement, it will be not disclosed to his
client.

THE WITNESS: Do you really believe
that? Do you really believe that?

MR. ECKARD: Let me just finish. To
the extent that you believe that a federal
court order is necessary, you have the right,
and you will have the right to file a motion
with the Court for the Court to enter an order
protecting that information.

So listen, there is no more level of
protection you can get, short of not providing
it, which I think, again, I'm advising you that
you will likely find yourself, maybe, in the
judge's chambers answering these guestions.
Which I certainly don't suggest.

So you hired my to give you advise,

that's my advise. You should answer the

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019

Arthur Herring, III
October 24, 2018

Page 32 of 94

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

question. You have the intended protection at
this limited juncture.

If you want to re-ask the question,
Dan, and if Mr. Herring understands the
question, he should answer it.

BY MR. DESOUZA:

Page 32

QO. T'll ask it one more time. Mr. Herring, other

than the Admin@DektorPSE.com email address, what other

emails do you use?

A. I use Ed@Detectornews.com.

0 Is that E-D?

A Yup.

QO. At detector, D-E -- spell that.

A D-E-T-E-C-T-O-R-N-E-W-S.

Q Are there any other email addresses that you
use?

A. Nope.

Q. What do you use the Ed@Detectornews.com address
for?

A I have a news website.

QO. Is the website Detectornews.com?

A. Yup.

Q And going by the name of it, is that a website

that publishes news in the lie detector, voice analysis

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 33 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 33

field?

A. No. It pertains to news articles.

Q. About what? Anything?

A. Various topics.

Q. Like kittens being rescued out of the tree by
the fire department?

A. So far that story hasn't been posted.

Q. Okay. So what types of stories?

A. Various types of stories that would be of
interest.

Q. Has Detectornews.com published any stories about
lie detectors?

A. Some of those topics are.

Q. Has Detectornews published any stories about
voice stress analysis?

A. Not to my knowledge.

Q. Has Detectornews published any news or articles

about NITV?
A. Not to my knowledge.
Does Detectornews have a website?
Yes.

Q
A
Q. Is it operational?
A Yes.

Q

And what's the website for Detectornews?

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 34 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 34
A. Detectornews.com.
QO. Would that be www dot D-E-T-E-C-T-O-R-N-E-W-S
dot com?
A. Yeah.
Q. I just tried to visit it, but I don't see
anything. It says Detectornews.com is for sale. I don't

see a website.
MR. ECKARD: I object to the form.
Is there a question?
MR. DESOUZA: He said it's
operational, but I just tried to visit it and I
don't see the website. Perhaps I am typing
something in wrong.

BY MR. DESOUZA:

Q. Have you visited it recently?

A. What do you mean by recently?

Q. Let's say over the last month.

A. Not that I can recall.

Q. Have you published any articles over the last
month?

A. No.

Q. When was the last time you published a news

article on Detectornews.com?

A. I don't recall.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 35 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 35

Q. Was it this year?

A. I don't recall.

Q. How long have you had the Ed@Detectornews.com
address?

A. I don't recall.

Q Has it been more than a year?

A. Yes.

Q. Has it been more than five years?

A Probably.

Q. Going back to the hard drive that was affected

by the computer virus.
Do you believe there's any data on that hard

drive pertaining to NITV?

A. Most likely.
Q And what type of data would that have been?
A. Articles that I saved.
Q. Articles about NITV?
A Yes.

Q. Any other data that would have been on that hard
drive pertaining to NITV?

A. Articles, various police departments and others
in the news pertaining to it, news articles about it.

Q. How many articles are we talking about? A

handful, dozens?

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 36 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 36
A. I don't know.
Q. How about emails? Would emails pertaining to
NITV have been on that hard drive?
A. Emails that I have sent to various people.
Q. Explain to me how the emails would have been on

the hard drive?

A. Emails I sent, sometimes I save them.

Q. So if you sent an email you may have saved it
locally on the hard drive and then the hard drive would
be effected by the virus and you wouldn't have access to
those emails on that hard drive, correct?

A. Well, your statement was not correct, the way
you phrased it.

QO. Tell me what would make it correct?

A. Well, you stated that it was effected by a virus
and I believe it was established that the hard drive
crashed.

QO. Okay. The hard drive crashed, but
theoretically, you sent an email to someone, right?

I'm just trying to walk through the steps here.
You sent an email and you then saved that email locally
on the hard drive of your laptop computer?

A. Yes.

Q. An you did that with all of the emails that you

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 37 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 37

sent or just some?

A. Just some.

Q. So it's possible that there were emails on this
hard drive that had been saved locally that pertain to
NITV, correct?

A. Yes.

Q. Do you know one way or the other whether there

were emails pertaining to NITV that were stored locally
on that hard drive?

A. I'm sure there have been.

Q. Do you know whether there were any emails saved
locally on that hard drive that pertained to NITV's
product, the CVSA product?

A. I have no ability that I can recall what emails
contained what content.

QO. Once the hard drive crash occurred did you,
yourself, attempt to recover any of the data on the hard
drive?

A. IT had Mr. Vanderhoff attempt to.

QO. Right. But other than Mr. Vanderhoff, did you
attempt to recover any data?

A. IT have no abilities pertaining to that.

Q. Other than Mr. Vanderhoff, did you take the hard

drive to any other IT professionals?

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 38 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 38

A. No.

Q. Did you pay Mr. Vanderhoff or his company any
money in connection with trying to recover data on the
hard drive?

A. I believe I did.

Q. Okay. Would there be a record of that payment
in your possession?

A. I would have to check my checkbook.

Q. If you had paid Mr. Vanderhoff or his company,
it would have been by check?

A. Most likely.

Q. Could it have been by credit card?
A. No.
Q. Is it Mr. Vanderhoff that told you that a

computer virus is what caused the computer to crash?

A. No.

Q. Is that what you determined based on your own
review of the hard drive and the laptop?

A. It was my initial thought that a virus, based on
warnings that I had gotten in the previous days or weeks,

caused it.

Q. Did Mr. Vanderhoff opine on the cause of the
crash?
A. He told me the hard drive simply crashed.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 39 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 39
Q. And any of the data was not recoverable?
A. That is correct.
Q. When did you obtain a new hard drive after the
crash?
A. He ordered one, it was several weeks before he

could install it.
Q. Were you still able to conduct Dektor-related
business during that two- to three-week period that you

didn't have a hard drive or the laptop?

A Not using my computer.

Q. Okay. Were you using someone else's computer?
A No.

Q. Did you send any emails from the Admin@DektorPSE

email address during that period of time that you did not
have your laptop computer?

A. No.

Q. Did you receive any emails to your
Admin@DektorPSE email address during that period of time
that you did not have your laptop?

A. IT believe they were sent and stored, but I,
obviously, did not get them.

Q. So you are not checking your emails during that
two- to three-week period?

A. IT had no ability to do so.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 40 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 40

Q. But as you sit here today, you have a
functioning laptop and you have access to your
Admin@DektorPSE.com email address, correct?

A. Yes.

Q. Have you access to your inbox, right?

A. Yes.

Q. And you have access to your sent items as well,
correct?

A. Yes.

Q. And the email that you have in your
Admin@DektorPSE.com email address -- strike that.

How far back does your inbox go on your

Admin@DektorPSE.com email address?

A. From when the new hard drive was installed.

QO. Which would have been when? Some time in June
or July?

A. IT really don't recall exactly when. Probably
June.

Q. Okay. So your testimony is in terms of your old

emails, if you go in your inbox, you don't have any
emails in your inbox that predate the hard drive crash?
A. No.
Q. And your sent items, you don't have any emails

in your sent mail that predate the hard drive crash?

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 41 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 41

A Correct.

Q. Do you know why that is?

A. No.

Q Do you know where Dektor's -- let me ask you
this: The email address is @DektorPSE.com, correct?

A. No.

Q. Well, the domain name as to where your email
address is @DektorPSE.com, right?

A. I don't understand what you mean.

Q. Okay. Your email address, the
Admin@DektorPSE.com, that is an email address that is
provided through the Dektor website, correct?

A. I really I don't know.

Q. You don't know where your emails are hosted
through?

A. I don't understand that much of computerese.

Q. Okay. So if my email address was @AOL.com, then
AOL is providing the address. If my address was
@Gmail.com, my emails are provided through Gmail.

Do you understand that much?
A. Yes.
Q. So your email is @DektorPSE.com. You agree with

me, correct? The domain portion after the "Admin."

A. Like I said, I'm not sure how to answer your

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 42 of 94

Arthur Herring, III
October 24, 2018

 

 

Page 42

1 question because I don't understand that much of jargon,
2 terminology, whatever. I have an email address, I have a
3 telephone, I don't know where it comes from.

4 Q. Prior to hard drive crash, how far back did your

5 emails go?

6 A. I don't recall.

7 Q A year? Two years?

8 A. I have no idea.

9 Q. Ninety days?
10 A I have no idea.
11 Q. Prior to the hard drive crash did you have any

12 policy of deleting old emails after a certain amount of

13 time?

14 A Probably when I got done reading, I deleted it.
15 Q. Do you have a policy of saving emails.

16 A Certain ones I would save.

17 Q. Have you made any effort to recover any emails

18 pertaining to the substance of this lawsuit that were

19 received or sent prior to the hard drive crash?

20 A. I don't understand your question.

21 Q. Okay. We served document requests to both you,
22 individually and to Dektor, request for production.

23 Do you recall that?

24 A. I don't recall.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 43 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 43

Q. Okay. Do you recall being provided by counsel,
and I'm asking you again, for substance of any
communication? Do you recall being provided by your
counsel any documents in this lawsuit that reguested you
to provide or produce documents to my client?

A. I really don't have those documents in front of
me, so I really can't answer that question.

MR. DESOUZA: Madame Court Reporter, do we have
access to email over there that I can email you something
and we can print it up and use it as an exhibit?

COURT REPORTER: I'm sure we can.

MR. DESOUZA: Okay. We'll go a
little longer and we'll take a break, and then
T'll email you something that we'll use as an
exhibit.
COURT REPORTER: Okay.
BY MR. DESOUZA:

Q. In 2018, Mr. Herring, have you sent any emails
to any representative to the Florida law enforcement
agency with a subject line, "Voice lie detector scam" or
"Lie detector scam"?

A. IT don't recall, offhand.

Q. Is it possible that you sent such an email, you

just don't recall?

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 44 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 44
A. I don't believe I did.
Q. Well, there's a difference between "I don't
recall" and "I don't believe I did."
You would agree with me there, correct?
A. All right. Then my answer will be, I don't
believe I did.
Q. Do you know for sure?
A. Well, since my new hard drive was installed, I

positively did not, and I don't recall ever sending any
emails to Florida law enforcement pertaining to that
subject matter.

QO. So since the new hard drive was installed, you
have not, correct?

A. Positively not.

Q. Prior to the new hard drive being installed, you
don't believe so, correct?

A. I don't believe so, yes.

Q. Okay. Do you recall sending any emails in 2018
with a subject line, "Voice lie detector scam"?

A. I don't recall.

Q. Do you recall sending any emails in 2018 with
the subject line saying "Lie detector scam"?

A. I don't recall.

QO. From the Admin@DektorPSE.com email address, how

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 45 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 45
many emails had you sent in 2018?

A. I have no idea.

QO. Hundreds?

A. I have no idea.

QO. Tens of thousands?

A. I have no idea.

Q. One?

A. Most likely, I have sent at least one.

Q. Okay. Do you remember any law enforcement
agency you communicated with in 2018 via that
Admin@DektorPSE.com email address?

A. No.

Q. Do you recall any law enforcement agencies you

communicated with in 2018 from the Admin@DektorPSE.com

email address?

A. I don't recall.

Q. Not a single law enforcement agency?

A. IT don't recall, offhand.

Q. Do you recall a single government agency that

you communicated with via the Admin@DektorPSE.com email
address in the year 2018?

A. I don't recall.

Q. How about 2017, do you recall any law

enforcement agency that you communicated with from that

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 46 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 46
address?

A. I don't recall.

Q. Do you recall any government agency that you
communicated with in 2017 from that email address?

A. I don't recall.

Q. Well, given you don't recall a single law
enforcement or government agency, is it possible that
somewhere in 2018 you did communicate with a
representative of a Florida law enforcement agency?

MR. ECKARD: Object to the form.
BY MR. DESOUZA:

Q. You can answer.

A. What was the question?

Q. Okay. You don't recall a single law enforcement

or government agency that you communicated with via your

Admin@DektorPSE.com email address in year 2018, correct?

A. I don't recall that's the question.
Q. T'll ask you a different question.
A. What about the previous one?

MR. DESOUZA: Madam Court Reporter,
can you read back that last question?
(The last question was read back as requested.)
THE WITNESS: No, I did not.

BY MR. DESOUZA:

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 47 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 4/7

Q. How do you know that to be certain given that
you can't tell me a single law enforcement or government
agency as that you did communicate with?

A. Well, this matter is about jurisdiction in
Florida, so that's where I concentrated.

Q. You have communicated with law enforcement
agencies via your Admin@DektorPSE.com email address in
2018, correct?

A. I really can't recall.

Q. And and you have communicated with government
agencies via your Admin@DektorPSE.com email address in
2018, correct?

A. I don't recall.

Q. How would you know whether you communicated with
a Florida law enforcement agency via email in 2017?

A. Well, because this issue is pertaining to
jurisdiction. I searched my files and, again, on my new
hard drive I know I did not send anything to Florida as
far as law enforcement or government agency.

Q. Right. But your new hard drive is only
somewhere in May, June, or July of 2018, correct?

You told me that you don't have emails prior to
the date of the install of the new hard drive, right?

A. Because the information was not -- any

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 48 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 48

information was not able to be recovered from the old
hard drive. All I can speak of are any paper documents I
may have or what is on the new hard drive.

Q. Okay. So can you confidently tell me that in
the year of 2018, you have not sent any emails from your
Admin@DektorPSE.com email address to a Florida law
enforcement or government agency?

A. Positively, it is not on my new hard drive, and
I cannot find any documents that I did so.

Q. Well, I'm talking about your emails. You don't
have access to anything from January of 2018 through the
date of the install of the new hard drive, correct?

A. That's correct.

Q. And you don't have any emails from your
Admin@DektorPSE.com email address from January 2017
through December 31st, 2017, correct?

A. Right.

Q. You and don't have any emails from January of
2015 through December 31st of 2016 with respect to your
Admin@DektorPSE.com email address, correct?

A. Yes.

Q. Okay. So in the year 2016, can you tell me one
way or the other whether you communicated via email with

a Florida law enforcement or government agency?

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 49 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 49
A. There's no way I could recall any of that
information.
Q. Is it possible that you did?
A. I don't recall.
Q. If someone was asking you to sign an affidavit

that said, "I never communicated with a representative of
a Florida law enforcement agency in the year of 2016," is
that something you could sign?

A. No. I can't because I don't recall if I did or
not.

Q. And same thing for 2017. You don't recall one
way or the other whether or not you communicated with any
Florida law enforcement or government agency via email in
2017, correct?

A. Well, you did not include the state of Florida,
so, again, I don't recall. I may, I may not, I can't
state one way or the other.

Q. So if I exclude Florida -- that was my mistake.
Let's focus on Florida.

In the year 2017, do you recall one way or the
other whether you sent any emails from your
Admin@DektorPSE.com email address to any representative
of a Florida law enforcement or government agency?

A. I don't recall.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 50 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 50
Q. Do you keep track whatsoever the law enforcement
or government agencies that you email?
A. Usually not.
Q. So where do you get the idea to send an email to

Say, someone in Missouri or Colorado or California some
sort of an agency that you want to email about Dektor's
products?

A. I might see an ad or article in the newspaper or
online, and if there's an email address, I'll send out
the introductory letter.

Q. How about telephone calls. Do you have any
telephone calls in 2018 with any representative of a

Florida law enforcement or government agency?

A. I don't keep logs as far as who I call.

Q Well, do you recall one way or the other?
A. I don't recall that I did.

Q. Do you recall that you didn't?

A I don't recall.

Q. Is it possible that you made a phone call toa
representative of a Florida law enforcement or government
agency in 2018?

A. I don't recall.

Q. Well, it's either possible or not possible,

right? I know you don't recall, but are you saying it's

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 51 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 51

out of the question, it never happened, or it might have
happened or you just don't know?

A. I don't know.

Q. Okay. How about 2017. Did you make my phone
calls to any representatives of Florida law enforcement
or government agencies?

A. I don't know.

QO How about 2016?

A I don't know.

Q. Do you use a cell phone to conduct business?

A Yes.

Q Does Dektor have a hard-line phone, separate
from your cell phone number?

A. No.

Q. So if you were making phone calls to any law
enforcement or government agency in 2018, would it have
been from your cell phone?

A. Yes.

Q. Did you make any effort, prior to today, to
review your cell phone bills to see phone numbers that
you telephoned whether you telephoned any phone numbers
in the State of Florida?

A. I don't keep cell phone records.

Q. You receive monthly bills for your cell phone,

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 52 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 52
correct?

A. Yes.

Q. Do you know who the provider is for your cell
phone? Is it Verizon, Sprint, Nextel?

A. T-Mobile.

Q. T-Mobile. Did you make any effort either to
obtain your monthly bills from T-Mobile to determine
whether you made any phone calls to Florida law
enforcement or government agencies in 2018?

A. No.

Q. Did you make any effort to contact T-Mobile and
obtain your monthly invoices so that you could do that
confirmation for 2017?

A. No.

QO. How about for 2016?

A. No.

Q. Are you familiar with the gentleman by the name
of Greg Roebuck?

A. No.

QO. You have never heard the name before?

A. I think maybe seven or eight years ago, I might
have talked to him about buying a PSE.

Q. Have you communicated with Mr. Roebuck in 2018?

A. No.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 53 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 53
Q. Have you heard the name Al Hall before?
A. No.
Q. Are you familiar with the company Vipre,

V-I-P-R-E?

A. I have heard of them.

Q. Is that a competitor that sells its own lie
detection or truth verification product?

A. Well, you used the word "competitor." In my
definition a competitor has something of equal value or
quality. From what I know about Vipre, they are just as

much a scam as NITV, in my opinion.

QO. Vipre is based in Florida, correct?
A. That is correct.
Q. Have you communicated with anyone associated

with Vipre in 2018?

A. No.

Q. Have you communicated with anyone associated
with Vipre in 2017?

A. No.

QO. Other than yourself, is there anyone associated
with Dektor that could have sent any emails to Florida
law enforcement or government agencies?

A. As I stated, I'm the only employee of Dektor.

Q. Does Dektor have any third-party contractors?

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 54 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 54

A. What do you mean by contractors?

Q. Well, you said you are the only employee. Are
there any independent contractors that Dektor uses?

A. Not officially.

Q. Anybody else with a Dektor email address?

A. No.

Q. Did you send any emails to the Missouri Police
Chiefs Association concerning NITV?

MR. ECKARD: Object to the form.
Beyond the scope.

BY MR. DESOUZA:

Q. You can answer.

A. I don't recall.

Q. Did you send any emails to the Sheldon Lineback

with the Missouri Police Chiefs Association?
MR. ECKARD: Object to the form.
Beyond the scope.
THE WITNESS: I don't recall.
BY MR. DESOUZA:

Q. If you sent an email to Mr. Lineback on July
25th, 2018, that would have been after the hard drive
crash, correct?

A. It would appear.

QO. And July 25th, 2018 would also be after you

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Pag

Arthur Herring, III
October 24, 2018

e 55 of 94

 

 

1 received a new hard drive, correct?

2 A. I believe so.

3 Q. Let me ask you a different way.

4 You could not have sent an email from

5 Admin@DektorPSE.com on July 25, 2018 unless you hada
6 functioning laptop, correct?

7 A. I believe so.

8 Q. You testified earlier you had no means of

9 accessing your Admin@DektorPSE.com email account other
10 than through your laptop, correct?
11 A. That is correct.
12 Q. Okay. So if you sent an email on July 25, 2018
13 from your Dektor email address, that email would have
14 been sent from your laptop, correct?
15 A. If I sent one.
16 Q. Have you sent emails in 2018 to any person

17 associated with the Garfield County Sheriffs Office in

18 Glenwood Springs, Colorado?
19 MR. ECKARD: Object to the scope.
20 THE WITNESS: I don't recall.

21 BY MR. DESOUZA:
22 Q. Do you recall sending an email to Detective
23 Tamra Alstatt who's with the Garfield County Sheriffs

24 Department? First name is, T-A-M-R-A, last name,

Page 55

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 56 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 56
A-L-S-T-A-T-T.

A. I do not recall.

Q. Do you recall emailing Detective Alstatt on July
22nd, 2018?

A. I don't recall.

Q. If you sent Detective Alstatt an email on July
22nd, 2018, that would have been after the hard drive
crash, correct?

A. If it was.

Q. If what was? If you sent the email?

A. Yes.

Q. Okay. And July 22nd, 2018 would also be after

you received a new hard drive in your laptop, correct?

A. It would seem to be.

Q. Prior to today, did you go through your sent
items in your Dektor email account to identify any emails
that you sent to law enforcement or government agencies?

A. No.

MR. DESOUZA: Let's go ahead and take
a brief break because I want to use as an
exhibit those document requests.

COURT REPORTER: Okay.

MR. DESOUZA: Is there an email

address that I can email you that over there?

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 57 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 57
COURT REPORTER: Yes. IT will get
that for you.
(Recess was taken from 10:38 a.m. to 11:02 a.m.)
BY MR. DESOUZA:
Q. Mr. Herring, we have handed you what is marked

as Exhibit-2. It's a copy of the amended responses to
claimants first request for production to defendants.
(Exhibit-2 was marked for identification.)

Do you have that document in front of you?
A Yes.
Q. Have you seen this document prior to today?
A. Probably.
Q Okay. Take a glance through it and confirm for
me, there appears to be thirty different requests for
production. Basically, my client is asking you and
Dektor to produce certain categories of documents,
followed by responses, which would be on behalf of
yourself and Dektor.

So go ahead and flip through it, read through
it, and get familiar with it.

Just let me know when you are ready.

A. All right. I skimmed through it.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 58 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 58

Q. Does this help refresh your memory, sir, that my
client served what I'll call document requests on both
you, individually, and Dektor in connection with this
lawsuit?

A. Well, it's the answers that I filled in for my
attorney and he typed up for these documents.

Q. Okay. Well, these requests for production, some

of the categories here, I don't want to go through ever
one of them, but they do ask you to produce
communications with law enforcement or government
agencies that refer to NITV or its CVSA products.

You would agree with me, correct?

A. Yes.

Q. So for example, if you look at request No. 3,
which begins on page 2 of the document, it asks for
communications to or from U.S. law enforcement agencies
referring to Plaintiff or CVSA.

Do you see that?

A. Yeah.

QO. And the response is, "At this time, Defendants
are not in possession, custody, or control of any
documents responsive to this reguest."

Do you see that?

A. Yes.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 59 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 59

Q. Okay. Now, this document was submitted on
October 16th, of 2018. I'm trying to figure out what "at
this time" means.

Did you make any effort to look in your inbox or
sent items for emails that would be responsive to the
requests?

A. Yes.

Q. What effort did you make? What did you do?

A. Well, I looked at my emails that I saved. I
looked in my files for any documents that I might have
saved, and I don't find any.

QO. Well, I'm not asking about what's saved, at this
point.

Did you log in to your Admin@DektorPSE.com email
address and look in your sent items and your inbox for
any emails that would be responsive for this request?

A. I did, and I did not find any.

Q. So you didn't find any emails to the Garfield
County Sheriffs Department, correct?

A. As I recall, no.

Q. Well, if you had sent an email to someone
associated with the Garfield County Sheriffs Office,
which referred to Plaintiff or CVSA, you would have

produced it, correct?

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 60 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 60

A. As I said, I don't recall ever seeing anything
like that.

Q. And do you recall seeing any emails that were
sent to anyone with the Missouri Police Chiefs
Association?

A. I did not find any.

Q. You didn't find any emails in your sent box or
your inbox that referred to Plaintiff or CVSA?

A. I did not see any.

Q. Did you find any emails in your inbox or your
sent box that were responsive to any of these thirty
requests?

A. To the best of my knowledge, I did not find
anything.

QO. Who owns the website that's located at
www.DektorPSE.com?

A. What was your question?

QO. Who owns the website that's located at
www.DektorPSE.com?

A. I do.

Q. Individually, Arthur Herring, III?

A. Yes.

Q. Okay. Do you own any other website other than

the DektorPSE.com website?

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 61 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 61

Detectornews.

Detectornews.com?

PO

Yeah.
Q. Other than that website, are there any other

websites that you own?

A. Yeah.

Q Which ones?

A. It's called NITVCVSAexposed.com.

Q. What is NITVCVSAexposed.com?

A Well, it's a huge, beautiful website of all the

documents and information showing that your client is a
liar, a con man, and a scam artist, in my opinion.

Q. When did you start NITVCVSAexposed.com?

A. I believe I started it after I was served for

the lawsuit.

Q. So what's the purpose of that website?
A. Education purposes only.
Q. Did you create this website yourself, the

NTIVCVSAexposed. com?

A. No.

Q You had help doing it?

A. I did not create that website.

Q. Okay. Well, who created the website?
A My IT person.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 62 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 62

Q. Would that be the same IT person that's in
possession of your hard drive from your laptop,

Mr. Vanderhoff?

A. Yes.

Q. So you asked Mr. Vanderhoff to create this
website for you? Do you provide him information to
publish on that website?

A. Yes.

Q. Okay. And the website was created, you Say,
after you were served for this lawsuit?

A. Yes.

Q. And on the NITVCVSA website, you published
information about NITV and the CVSA products?

A. Among others.

QO. And it's owner and NITV principal, or founder,
Mr. Humble; is that correct?

A. Among others.

Q. Who else, other than Mr. Humble, NITV, and CVSA

are you publishing information about on this
NITVCVSAexposed website?

A. Well, the co-director, Cain. Also, various
people and entities that I have dealt with through the
years pertaining to the scam.

Q. Is the purpose of this website to spread the

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 63 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 63

information about this scam for anybody who wants to

review it?

A. It's for information purposes only.

Q You have sent links of this website to anybody?
A. Yes.

QO. Okay. To who?

A So far, approximately, 1100 press releases have

gone out to, approximately, 1100 investigator reporters
in this country, both the newspaper and TV.

Q. When did you send those 1100 press releases?

A. Well, I'm still sending them. It's been about a
week now since I started sending out press releases about

the lawsuit.

Q. Are you sending those press releases via email?
A. Yes.
Q. Are you sending them via your

Admin@DektorPSE.com email address?

A. Yes.

Q. Is there some reason why you have not produced
those press releases to your counsel for production to my
client in this lawsuit?

A. I don't recall --

MR. ECKARD: Hold on. Hold on. I'm

going to object to the extent the answer may

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 64 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 64

call for attorney-client communications.

So with that being said, Arthur, you
can answer the question so long as it does not
involve communications that you and I have had
pertaining to that topic.

THE WITNESS: What was your guestion?

MR. DESOUZA: Mr. Herring, is there
some reason you have not provided the 1100 or
so emails, press releases that you were just
referencing to your attorney so that those
documents can be produced to my client in this
lawsuit?

THE WITNESS: I don't think the
question ever came up.

BY MR. DESOUZA:

Q. Let's look at Exhibit No. 2, which is the

responses to the documents requests, okay?
Do you have that in front of you?

A. Yeah.

Q. Look at reguest No. 1. That asked you to
produce documents and communications that refer or relate
to CVSA.

Do you see that?

A. Yeah.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 65 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 65

Q. Look at No. 2. That asked you to produce
documents and communications that refer or relate to
Plaintiff.

Do you see that?

A. Yeah.

Q. Do you agree with me that the 1100 or so emails
you have sent out over the last week refer to CVSA?

A. Well, I have not sent out 1100 so far, but I
will be. Maybe, right now, only 150 or so that I have
sent out. But again, press releases was not,
specifically, mentioned in this document.

Q. Have you sent any emails over the last week that
refer or relate to CVSA?

A. Yes.

Q. Have you sent any emails over the last week that
refer or relate to Plaintiff, NITV?

A. Yes.

Q. Why is it you have not produced those in this
lawsuit yet?

A. IT didn't think that it pertained to that.

Q. You don't think that an email you send, sending

a link to NITVCVSAexposed that was a press release that
was about the scam that my client is running is relevant

to this lawsuit?

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 66 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 66
You don't think that?

A. No. I was thinking more in terms of letters, or
like you said, emails specifically stating that. I just
did not think of including press releases. The subject
never came up as far as press releases being used.

Q. You sent those press releases via email,
correct?

A. Um-hum.

Q. And emails, to your knowledge, is a
communication of one person to another, correct?

A. As I said, it did not occur to me that that
would include press releases. I was thinking more in
terms of formal letters, or as it was questioned, other
types of documents, but I was not thinking of press
releases.

Q. Of the 150 or so that you sent already over the

last week, have you sent any of those emails to anyone in

Florida?
A. I don't recall.
Q. You don't know one way or the other do you?
A. No. The email addresses are nation -- well,

world wide. So I don't remember offhand where I sent
particular ones.

Q. And the remainder that you have yet to send,

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 67 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 67

that you are planning to send, are you planning to send

any of those to individuals or entities located in

Florida?

A. I believe there's newspapers and TV stations in
Florida.

QO. Which ones.

A. I don't know. I wish I had a hard drive for a

brain, I could recall those things.

Q. But you do plan to send press releases about the
NITVCVSAexposed website? And the allegation is that my
client is running a scam to newspapers and reporters in
the State of Florida, correct?

MR. ECKARD: Object to the form.

THE WITNESS: Do I answer?

MR. DESOUZA: Yes.

THE WITNESS: No, I'm asking
Mr. Eckard.

MR. ECKARD: Yes. You can answer.

THE WITNESS: Well, the press release
dealt with the lawsuit. It was not just about
informing them and educating them about a scam
that's gone nationwide since 1990, so it was
about the lawsuit.

BY MR. DESOUZA:

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 68 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Q. I'm at a loss here because I don't have the
press release in front of me.
So why don't you tell me what's in the press
release?

MR. ECKARD: And for the record, nor
do I.

THE WITNESS: On what?

MR. DESOUZA: If I had the press
release in front of me, I would read it myself,
Mr. Herring. So you are going to have to do
your best to educate me on what the press
release actually says.

THE WITNESS: Well, Mr. Eckard said
something about, "Nor do I," I don't
understand.

MR. ECKARD: He's asking you about
the press release that you indicated that was
sent or to be sent. And, Counsel, Mr. DeSouza
advised you that he did not have a copy of
that. And I just wanted to make sure that the
record was clear that I did not either have a
copy of that.

THE WITNESS: Okay. What's the

question?

Page 68

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 69 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 69
BY MR. DESOUZA:
Q. Walk me through the press release.
What does it say?
A. Well, I introduced myself, my company. I said I
was being sued or my company was being sued for $10
million for a worthless lawsuit. I explained what NITV

was who was suing me, and I explained all the

different -- well, not all, there are just too many of
them, but a few of the lies that Humble, the owner, and
Cain , who's co-director, have stated to get people to
buy their gadget.

And I conclude by saying this is not about
competition, this is about somebody that's been scamming
law enforcement, military, and ruining the lives of
innocent people because they were falsely accused, and
wasting taxpayer's money.

Q. Does the press release include a link to the
NITVCVSAexposed website?

A. Yes, it does.

Q. Does the website include a link to the
DektorPSE.com website?

A. I believe it does.

Q. Have you made any efforts to restrict access to

the NITVCVSA website from anyone or particular states?

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 70 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 70

A. I don't know how that can be done.

Q. Well, I understand you didn't create the
website. You had your IT guy do it, correct?

A. Yes.

Q. Did you provide any instructions to Mr.
Vanderhoff that he should limit access to that website so

that people in Florida can't view it?

A. I can't recall if I did or not.

QO. Did Mr. Vanderhoff also create the DektorPSEK
website?

A. Yes, he did.

Q. Did you provide any instructions to

Mr. Vanderhoff to restrict access to that website so that
the people in Florida cannot access it?

A. I don't recall.

Q. Do you know one way or the other if there are
restrictions for people in Florida to not be able to
access either the DektorPSE website or the
NITVCVSAexposed website?

A. I don't know.

Q. Has Dektor ever sold PSE products directly from
its website?

A. There's no ability to buy directly from that

website, as some other types of commerce websites have.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 71 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 71

Q. There's no basket where I can add products to
and purchase it from the website; right?

A. That is correct.

Q. Has there ever been that option on the Dektor
website?

A. No.

Q. Rather than do that, the Dektor website provides
your contact information, your email address and your
telephone number for people to call or email you,
correct?

A. Yes.

Q. And you provide that contact information and
hope that someone is going to call or email and order
Dektor PSE products from you, correct?

A. That's why I'm in business.

Q. That's what people do, correct? When you make a

sale, generally, someone is emailing you or calling you
on the phone numbers that are provided on that website?
A. Not all the time. It could be ads in newspapers
or brochures that I sent out.
QO. If someone called from the State of Florida, a
representative of a Florida law enforcement agency, would
you turn them away?

MR. ECKARD: Object to the form. You

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 72 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 72

can answer.
THE WITNESS: I would have reasons
why I would decline a sale.
BY MR. DESOUZA:

Q. Well, if the Florida highway patrol called you
today and wanted to buy your PSE product, is there any
reason you would decline that sale?

MR. ECKARD: Same objection. You can
answer.
THE WITNESS: There would be reasons
I would decline.
BY MR. DESOUZA:

QO. Like what?

A. Well, if the indications are that it might be
used in an illegal way by a detective -- again, the
police department as a whole doesn't contact me, it's an
individual detective, or chief or whatever. But if they
give me indications that it's going to be used illegally
or immorally, I would object. I would not sell it to
them.

Or, for example, let's say they had bought one
of those fake CVSA machines and they just wanted to by a
PSA, but not get retrained to the real training of voice

stress analysis, I would decline to sell it to them.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 73 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 73

It would be like you were trying to put Ford
parts into a Chevy. They are not going to work right.
And since the training has proven to be
unreliable, and that's a polite term, I would decline to
sell it to them because that would reflect upon the
accuracy and the ability of the PSE system.
Q. You don't have any policy of not selling to
individuals or entities in the State of Florida, correct?
A. As a whole, no.
Q. There's no state in this country that you just

refuse to sell the PSE products to, correct?

A. Wrong.
Q. Okay. Correct me.
A. Offhand, I believe there are about seven states

where the use of anything else but polygraph is illegal,
that includes law enforcement. So I would advise them
that it would be illegal to use it in their state and
they would be wasting their money if they bought it.

Q. I'm assuming Florida is not one of those seven
states, correct?

A. Voice stress analysis is allowed in Florida.

Q. Okay. So you could sell product to individuals
or agencies in the State of Florida, correct?

A. Legally, I would be allowed to. It would be up

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 74 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 74
to me to decide if I wanted to sell it to them.

Q. But Dektor does not have any policy in place
that says, "We will would not sell any products to
anybody in the State of Florida, correct?

A. We do not have any such policy.

Q. Have you made any effort to confirm whether the
Dektor website has received any Florida visitors?

Anybody in Florida viewing the website?

A. I have no idea.

Q. Have you spoken to your IT person,

Mr. Vanderhoff, about whether that's something that
Dektor had the ability to find out?
A. IT have no idea about computers other than emails

and going through the internet.

Q. Well, one of the discovery requests that we
served on you, Mr. Herring and on Dektor, was asking for
whether anybody from Florida has visited the Dektor
website and to produce any document that is showing any
web analytics as to whether anyone from Florida has
visited to Dektor website.

So my guestion is: What efforts did you make in
response of that request; did you do anything?

A. I don't recall if I asked Mr. Vanderhoff,

specifically, could he, is there such an ability to find

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 75 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 75

out which individuals or whatever, went to my website,
either nationwide or worldwide or how that would work.

Q. You don't now whether you asked Mr. Vanderhoff
that or not?

A. I don't recall if I did or I did not.

Q. Okay. And do you know whether anyone in the
State of Florida, other than myself and my co-counsel on

the phone have visited Dektor's website in the State of

Florida?
A. I don't know.
Q. Other than perhaps asking Mr. Vanderhoff, you

don't remember anything else that you did to try to find
that out, correct?

A. Correct.

Q. What about the NITVCVSAexposed website, do you
know whether anyone in the State of Florida has visited
that website?

A. I do not.

Q. Again, you would have to ask Mr. Vanderhoff as

to if there is any way of figuring that out, correct?

A. Correct.

Q Do you know what Google analytics are?

A. Nope.

Q And other than speaking to Mr. Vanderhoff, you

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 76 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 76

don't know whether Dektor's website has any ability to
track the number of visitors to the site or where your
visitors are located, correct?

A. I don't know.

Q. Tf anyone knows, would it be Mr. Vanderhoff?

A. Yes.

Q. And you stated earlier that Mr. Vanderhoff was

in possession of the hard drive that crashed, correct?
To your knowledge?

A. Yes.

Q. And to your knowledge, Mr. Vanderhoff has not
deleted or erased any information off of that hard drive,
correct?

A. It's my understanding that the hard drive is not
able to be used or salvaged in anyway with any of the
information that's on it.

Q. Right. But my guestion is: To your
understanding, Mr. Vanderhoff has not actively erased or
deleted whatever else is on that hard drive, right?

A. It's my understanding.

Q. And do you agree that you are not going to
instruct Mr. Vanderhoff to delete or destroy any
information on that hard drive?

A. Yes.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 77 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 77

Q. Do you understand that as a litigant in this
case, you have an obligation to maintain and preserve

documentation or data that may be relevant to this

lawsuit?
A. Yes.
Q. Okay. So you are not going to instruct

Mr. Vanderhoff to delete any information off that website

correct?
A. Yes.
Q. Will you, actually, call Mr. Vanderhoff and

instruct him not to delete any information off that
website -- off that hard drive?
A. If I'm informed to by my attorney.

MR. DESOUZA: Mr. Eckard, is that
something we can arrange because I have a
concern about where the hard drive is and
what's on it.

MR. ECKARD: Depending on my status
in the case, I certainly have no problem with
advising my client now that there's a duty to
preserve any and all evidence or documents or
materials that may be subject to this
litigation.

So, yes, there is a duty, a statutory

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 78 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 78

common law duty to preserve that evidence, and
to notify whoever maybe in control or oversee
such evidence that they have, that they are to
preserve that evidence.

BY MR. DESOUZA:

Q. Mr. Herring, because we don't know how long
Mr. Eckard is going to be in this case, will you agree to
provide to Mr. Eckard's office Mr. Vanderhoff's contact
information at some point today?

A. Tf I can get to my computer.

Q. If you can get to your computer, you will
provide the contact information for Mr. Vanderhoff to Mr.
Eckard's office?

A. Yes. I'm not sure about today.

Q. Have you had any communications with the

Criminal Justice Associates of Florida?

A. I don't know what that is.

Q. Have you ever heard of the Criminal Justice
Associates?

A. Not to my recollection.

Q. How about the Baker Group of Florida?

A. Yes. To a very limited degree. What I should

say, a limited degree.

Q. What is the Baker Group of Florida; to your

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 79 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 79
knowledge?
A. Well, to my knowledge it's been around for a
about 15 years. It's another voice lie detector gadget

that's being sold, just like some others, world wide.
Baker claims many things about himself, which some of
them I have learned, they are not true.

I have no communications with him on a business
level.

Q. That's what my question was doing to be.

Have you had any communications with Mr. Baker
or anybody else associated with the Baker Group of
Florida in 2018?

A. Yes.
Q. Okay. Have you communicated with Mr. Baker with

respect to debt-related business?

A. In a way.

Q Have you communicated about NITV?

A. Yes.

Q Have you communicated with Mr. Baker about NITV,

CVSA products?

A. In a way.
Q. Okay. Tell me what you mean by "in a way"?
A. Well, in our conversation, I might have said the

words CVSA or NITV. I contacted Baker nine months ago, a

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 80 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 80

year ago, whatever. I wanted a copy of the deposition of
Humble when Baker was suing him.

Q. And did Mr. Baker provide you with the
deposition transcript of Mr. Humble?

A. He claims he couldn't find one.

Q. You have emails with Mr. Baker or was this a

telephone call?

A. I believe it was an emails.

Q. Do you still have copies of the email today?

A. No. That was on the crashed hard drive.

Q. Did you ever visit Mr. Baker in the panhandle or

anyone else in Florida?

A. I think it was about 18 years ago when I met him
for the first time.

Q. How about over the last two years have you come
to Florida and seen Mr. Baker?

A. No.

Q. In the last two years, have you come to Florida
for any reason?

A. No.

Q. Other than asking Mr. Baker for a copy of
Humble's deposition transcript, did you discuss NITV or
CVSA in any other way?

A. There might have been at just a comment or so.

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 81 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 81
Q. Do you recall telling Mr. Baker that the NITV is
a scam?
A. Everybody in the business knows that, including
the polygraph business. We've known that since 1990.
Q. Well, did you tell that to Mr. Baker when you
saw him that nine months, a year ago?
A. Oh, he's quite familiar with Humble and his
scam.
Q. The question is: Did you refer to NITV or a CVSA

product when speaking to Mr. Baker as a scam?

A. I can't recall our exact words in the
conversation or in the email. But again, everybody's
known this since 1990, including that fake title of
Doctor that he uses.

Q. Do you have have your cell phone with you,

Mr. Herring?

A. Nope.

Q. You didn't bring it today's deposition?

A. Nope.

Q. Where is your cell phone?

A. My phone is in my office.

Q. Back home?

A. Yes.

Q. Is Mr. Vanderhoff's contact information saved in

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 82 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 82

your cell phone?

A. I don't know how cell phones, basically, work,
other than call and get messages.

Q. Do you have Mr. Vanderhoff's contact information
in your cell phone? Do you type his name out and his
name just pops up with his cell phone number?

A. I have never done anything like that.

Q. Have you ever communicated with Mr. Vanderhoff
via smoke signal?

A. I'm sorry --

MR. ECKARD: Object to the form.

THE WITNESS: -- what was the last
question?

MR. DESOUZA: Have you ever
communicated with Mr. Vanderhoff via smoke
signal?

MR. ECKARD: Same objection.

THE WITNESS: Well, I got to tell
you, that's one of the dumbest questions I've
ever been asked, and the most unprofessional
ones.

No. I don't recall using smoke
signals. I don't know how they work.

How do they work?

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 83 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 83

BY MR. DESOUZA:

Q. How have you communicated with Mr. Vanderhoff?

A. Cell phone, email, visits.

Q. Do you have his cell phone number stored some
where?

A. Yeah. It's up on my bulletin board, up in my
office.

Q. Oh, it's on a bulletin board. On a physical
bulletin board?

A. Yes, that I have in my office along with other

people's numbers and whatever.

Q. At some point in 2018, on Dektor's website,
there was a description or a link to a Florida newspaper
article about a Jerry Crotty.

Do you recall that?
A. Yes.
Q. Okay. And do you recall that that information

was removed from Dektor's website at some point in time

in 2018?

A. Okay. Ask that last question again, I wasn't
following.

Q. Do you recall that information about Jerry

Crotty being removed from Dektor's website at some point

in 2018?

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 84 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 84
A. I don't recall that information on my website,
the on DektorPSE. I don't recall it offhand.
Q. You dot recall it being on the Dektor's website?

A. I do not recall it.

Q. Okay. In the year of 2018, do you recall
speaking to anyone on the phone where that person was in
the State of Florida, other than with someone associated
with Mr. Eckard's office?

A. I don't recall offhand.

Q. You don't recall speaking to any law
enforcement, any government agency, or any other
individual in the State of Florida other than someone in
Mr. Eckard's office?

A. I don't recall ever doing so.

Q. All right. We'll take a brief break.

(Recess was taken from 11:31 a.m. and 11:34 a.m.)
MR. DESOUZA: All right. Mr.

Herring, I have no further questions at this

time for the jurisdictional deposition.

However, we are reserving, given some of the

questions, which you refused to answer and with

respect to documents that have not yet been

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 85 of 94

Arthur Herring, III
October 24, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 85

produced, we certainly reserve the right to
call you back for a deposition, once we have
resolved those issues with the Court.

Rob, I don't know if you have any
questions.

MR. ECKARD: No. To the extent this
becomes final, Mr. Herring will read, if it's
simply adjourned, then we'll deal with that
issue later on, too.

If I'm in, if I'm not, then somebody
else will.

MR. DESOUZA: And we are ordering a
copy of the transcript on as quick of a basis
as we can get it.

MR. DESOUZA: That's all we have.

Thanks gentlemen.

(Whereupon testimony of Arthur Herring, III concluded at

11:38 a.m.)

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 86 of 94

Arthur Herring, III
October 24, 2018

 

 

a MD OO PB WW NO FP

oO @

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Page 86

CERTIFICATION

IT hereby certify that the proceedings and
evidence noted are contained fully and accurately in the
stenographic notes taken by me upon the foregoing matter

that this is a correct transcript of the same.

 

Kathryn E. Hurlman

Court Reporter - Notary Public

(The foregoing certification of this transcript
does not apply to any reproduction of the same by any
means, unless under the direct control and/or supervision

of the certifying reporter.)

 

STREHLOW & ASSOCIATES, INC.
(215) 504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 87 of 94

 

 

 

 

 

 

 

 

 

 

Arthur Herring, III
October 24, 2018
Page 1
A 45:15,21 45:10,17,19 22:24 23:7 64:2 85:18 | aware 27:24 blanks 15:16 | cards 16:12
A-L-S-T-A-... 46:1,4,16 45:24 46:3 23:7,12,14 | article 34:23 board 83:6,8 | carefully 21:3
56:1 47:7,11 46:7,9,15 24:11 25:3 50:8 83:14 |__ -B 83:9 case 1:2 6:4
a.m 1:16 57:4 48:6,15,20 47:3,15,19 25:7,11 articles 13:24 | back 26:9 bought 72:21 22:5 28:24
57:4 84:17 49:22 50:9 48:7,24 26:4,11,14 14:2 33:2 27:16 35:10 73:18 77:2,19
84:17 85:19 54:5 55:13 49:7,13,23 26:18,18,19 33:17 34:19 40:12 42:4 | Boulevard 78:7
abilities 56:24 59:15 50:6,13,21 27:22 29:23 35:16,17,21 46:21,22 2:13 4:14 catch 25:2,9
18:11 37:22 63:17 71:8 51:16 71:22 30:8,9,13 35:22,23 81:22 85:2 | box 60:7,11 categories
ability 8:10 addresses 84:11 31:24 32:5 | artist 61:12 Baker 78:21 brain 67:8 57:18 58:8
37:14 39:24 24:3,7,13 ago 52:21 41:24 43:7 | asked 24:6 78:24 79:5 | brand 11:9 category 27:7
70:23 73:6 24:18 25:16 79:24 80:1 44:5 46:12 28:22 62:5 79:10,11,14 | break 43:13 cause 38:22
74:12,24 25:24 26:15 80:13 81:6 §4:12 63:24 64:20 65:1 79:19,24 56:20 84:15 | caused 38:15
76:1 26:21 27:1 agree 29:11 64:3 67:14 74:23 75:3 80:2,3,6,11 | brief 56:20 38:21
able 11:19 28:8,19,22 29:17 30:1 67:18 72:1 82:20 80:16,21 84:15 cell 51:10,13
39:7 48:1 29:21 30:3 30:16,20 72:9 84:23 | asking 17:3 81:1,5,10 bring 29:11 51:17,20,23
70:17 76:15 30:6 32:15 41:22 44:4 | answered 18:24 19:1 bank 16:3,7 81:18 §1:24 52:3
accept 16:6 66:21 58:12 65:6 26:5 24:17 28:11 16:19,23,24 | broad 27:7 81:15,20
16:10 adjourned 76:21 78:7 | answering 43:2 49:5 17:16 18:1 | brochures 82:1,2,5,6
accepts 16:16 85:8 agreement 31:21 57:17 59:12 | based 38:17 71:20 83:3,4
access 36:10 | Admin 41:23 31:7 answers 25:6 67:16 68:16 38:19 53:12 | bulletin 83:6 | certain 19:3
40:2,5,7 Admin@De... | ahead 4:24 58:5 74:16 75:11 | basically 7:20 83:8,9 42:12,16
43:9 48:11 39:13,18 7:2 22:6 antivirus 80:21 57:17 82:2 | business 4:15 47:1 57:18
69:23 70:6 | Admin@De... 56:19 57:21 8:15 asks 58:15 basis 85:13 13:20 18:5 | certainly
70:13,14,18 23:23 24:16 | Al 53:1 anybody assistance 8:2 | basket 71:1 24:1,5,9 27:15,17
accessing 24:19 25:16 | allegation 12:22 18:12 | associated Beach 2:14 26:5,6 28:6 29:10,24
55:9 26:1,6,16 67:10 54:5 63:1,4 53:14,17,20 | beautiful 28:13 29:13 30:19 31:22
account 16:3 26:24 32:8 | allow 29:10 74:4,8,17 55:17 59:22 61:10 39:8 51:10 77:19 85:1
16:19 17:16 40:3,11,13 | allowed 73:21 79:11 79:11 84:7 | begins 58:15 71:15 79:7 | certification
18:2 55:9 41:11 44:24 73:24 anyway 76:15 | Associates behalf 57:19 79:15 81:3 86:11
56:16 45:11,14,20 | Alstatt 55:23 | AOL 41:18 1:13,18 2:6 | believe 6:5 81:4 certify 86:3
accuracy 46:16 47:7 56:3,6 AOL.com 78:16,19 7:14 9:12 buy 11:11 certifying
73:6 47:11 48:6 | Alternate 2:6 41:17 Association 17:7 18:17 69:11 70:23 86:14
accurately 48:15,20 amended apparently 54:8,15 27:13 29:5 72:6 chambers
86:4 49:22 55:5 3:10 57:8 8:9 60:5 31:9,10,12 | buying 52:22 31:21
accused 55:9 59:14 | amount 42:12 | appear 54:23 | assumed 8:18 35:12 36:16 | ____] chance 5:21
69:15 63:17 analysis appears assuming 38:539:20 |___ © _| chapter 29:7
actively 76:18 admissible 32:24 33:15 57:16 73:19 44:1,3,6,16 | C 2:1 86:1,1 check 17:16
ad 50:8 27:10,11 72:24 73:21 | apply 86:12 attempt 44:1755:2 | Cain 62:21 18:3,8 38:8
add 71:1 ads 71:19 analytics 7:16 | appreciate 37:17,19,21 55:7 61:14 69:10 38:10
added 13:4 advise 31:23 74:19 75:22 25:10 27:21 | attorney 67:4 69:22 | California checkbook
address 4:13 31:24 73:16 | and/or 86:13 | approximat... 18:19 19:8 73:14 80:8 50:5 38:8
4:15 10:23 | advised 68:19 | annually 63:7,8 25:9 30:14 | best 9:6,18 call 50:14,19 | checked 18:1
23:19,24 advising 22:12 arrange 58:6 64:10 10:12 18:11 58:2 64:1 18:1
24:5,15 31:19 77:20 | answer 7:15 TITAS 77:13 18:11,21 71:9,13 checking
26:23 28:12 | affidavit 49:5 14:9 18:20 | Arthur 1:6 attorney's 20:7 22:14 77:10 80:7 39:22
32:8,18 agencies 18:23,23 1:12 3:4 4:2 25:1 24:22 60:13 82:3 85:2 checks 16:8
35:4 39:14 45:13 47:7 19:7,9,10 4:12 6:10 attorney-cli... 68:11 called 61:8 Chevy 73:2
39:18 40:3 47:11 50:2 19:11 20:16 23:8,8 64:1 beyond 20:14 71:21 72:5 | chief 72:17
40:11,13 51:6 52:9 20:21 21:7 24:17 25:15 | available 20:17 22:18 | calling 71:17 | Chiefs 54:8
41:5,8,10 53:22 56:17 21:8,9,11 25:17,19 10:20 23:10 54:10 | calls 50:11,12 54:15 60:4
41:11,17,18 58:11,16 21:16,24 27:3,6 Avenue 2:2 54:17 51:5,15 civil 28:15
41:18 42:2 73:23 22:1,2,3,13 28:14 29:4 | average bills 51:20,24 52:8 Claimant 2:5
44:24 45:11 | agency 43:20 22:14,19,21 31:2 60:21 19:23 22:11 52:7 card 16:4,14 | claimants
bind 6:19 38:12
STREHLOW & ASSOCIATES, INC.

(215)

504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 88 of 94

 

 

 

 

 

 

 

 

 

 

Arthur Herring, III
October 24, 2018
Page 2
57:9 69:4,5 contacted 53:13 54:22 | create 61:18 8:22 53:23,24 24:24
claims 79:5 competition 79:24 55:1,6,10 61:22 62:5 | days 29:18 54:3,5 description
80:5 69:13 contained 55:11,14 70:2,9 30:2,17,22 $5:13 56:16 3:7 83:13
clear 68:21 competitor 37:15 86:4 56:8,13 created 61:23 31:5 38:20 57:18,20 desktop 11:7
client 13:7,12 53:6,8,9 content 37:15 $8:12 59:19 62:9 42:9 58:3 70:21 | DeSouza 2:2
30:24 31:8 | complex contractors 59:24 62:16 | credit 16:3,12 | DDSOUZA... 71:4,7,14 2:4 3:5 4:7
43:5 57:17 25:21 53:24 54:1 66:7,10 16:13 38:12 2:4 74:2,7,12 4:21,24 5:4
58:2 61:11 | computer 8:9 54:3 67:12 70:3. | Criminal deal 22:3 74:16,17,20 7:10,11
63:21 64:11 8:17 11:5,6 | control 58:21 71:3,10,14 78:16,18 85:8 Dektor's 16:2 14:13 19:16
65:23 67:11 12:3,20 78:2 86:13 71:16 73:8 | Crotty 83:14 | dealing 7:15 17:16 41:4 19:19 20:11
77:20 35:11 36:22 | conversation 73:11,13,20 83:23 dealt 62:22 50:6 75:8 20:20 21:1
co-counsel 38:15,15 79:23 81:12 73:23 74:4 | current 4:13 67:20 76:1 83:12 22:10,23
75:7 39:10,11,15 | conversations 75:13,14,20 | custody 58:21 | debt-related 83:18,23 23:4,15
co-director 78:10,11 6:1 28:4 75:21 76:3 | customer 79:15 84:3 26:7,10
62:21 69:10 | computerese | copies 80:9 76:8,13 14:5,10 December Dektor-rela... 28:21 29:17
Colorado 41:16 copy 4:22 6:3 77:8 86:6 customers 48:16,19 13:20,22 30:7,12
50:5 55:18 | computers 9:16 15:7 corruption 14:22 15:2 | decide 27:14 24:1 39:7 31:3 32:6
com 34:3 74:13 57:8 68:19 13:2 15:9,17,19 74:1 DektorPSE 34:10,14
come 13:13 con 61:12 68:22 80:1 | costs 15:4 16:6,13,17 | decline 72:3,7 70:9,18 43:8,12,17
80:15,18 concentrated 80:21 85:13 | counsel 6:1 17:4,13 72:11,24 84:2 46:11,20,24
comes 42:3 47:5 corporate 27:9 28:11 18:24 19:23 73:4 DektorPSE.... 54:11,19
coming 17:17 | concern 6:11,13 43:1,4 22:16 23:6 | deems 29:12 41:5,8,22 55:21 56:19
commencing 27:22 77:16 18:17 63:20 68:18 | CVSA 37:13 | Defendant 60:24 69:21 56:23 57:6
1:16 concerned corporation Counsel's 58:11,17 1:7 2:9 delete 76:22 64:7,15
comment 17:11 19:4 1:6 5:7,15 29:15 59:23 60:8 | defendants 77:7,11 67:15,24
80:24 concerning 6:4,11,14 country 63:9 62:13,18 57:9 58:20 | deleted 12:16 68:8,18
commerce 54:8 6:19 10:1 73:10 64:22 65:7 | Define 17:20 42:14 76:12 69:1 72:4
70:24 conclude 14:15,20,22 | County 55:17 65:13 72:22 | definitely 76:19 72:12 77:14
common 78:1 69:12 15:1,7 17:4 $5:23 59:19 79:20,24 30:20 deleting 78:5 82:14
Commonwe... | concluded 17:13 19:3 59:22 80:23 81:9 | definition 42:12 83:1 84:19
1:15 85:18 21:16,23 court 1:1,15 17:21 53:9 | department 85:12,15
communicate | conduct 24:1 22:16 23:5 1:21 4:21 ___D___| degree 78:22 33:6 55:24 | destroy 76:22
46:8 47:3 39:7 51:10 23:20 29:1 4:23 26:7 D'Loughy 78:23 59:19 72:16 | detection
communica... | confidential 29:3 27:17 29:11 2:12 Dektor 1:6 departments 53:7
45:10,14,20 29:7,22 correct 9:17 29:12 31:6 | D-E 32:13 5:7,15 6:4 35:21 detective
45:24 46:4 30:19,22 9:21 10:3 31:13,15,15 | D-E-T-E-C... 6:11,14,19 | Depending 55:22 56:3
46:15 47:6 | confidential... 11:24 13:7 43:8,11,16 32:14 34:2 8:1 9:24 77:18 56:6 72:15
47:10,14 31:6 14:15,17,23 46:20 56:22 | damaged 10:3,5 14:4 | deposed 7217
48:23 49:6 | confidently 14:24 15:12 57:1 85:3 15:10 14:15,20,22 24:18 detector
49:12 52:23 48:4 15:23 16:15 86:9 Dan 7:7 15:1,7,18 deposition 32:13,24
53:14,17 confirm 16:17 17:8 | Courts 27:14 19:13 29:10 16:3,5,10 1:12 3:8 43:20,21
79:14,17,19 17:12 57:15 21:10 23:17 | crash 8:5,8 32:4 16:16,19 4:22 5:1,6,6 44:19,22
82:8,15 74:6 23:20 36:11 8:13 9:21 Daniel 2:4 17:3,4,13 5:8,15 6:3,7 79:3
83:2 confirmation 36:12,14 11:7,20,24 | data 12:13,16 18:13 19:15 6:16 7:19 Detectornews
communica... 52:13 37:5 39:2 37:16 38:15 12:21 13:16 21:22 22:12 7:23 10:21 33:14,17,20
43:3 66:10 | connection 40:3,8 41:1 38:23 39:4 13:22 16:1 22:15 23:5 18:22 21:11 33:24 61:1
communica... 38:3 58:3 41:5,12,23 40:21,24 31:4 35:12 23:19 24:15 22:19 25:12 | Detectorne...
58:10,16 contact 10:17 44:4,13,16 42:4,11,19 35:15,19 24:20 26:6 25:14 80:1 32:21 33:11
64:1,4,21 10:24 11:2 46:16 47:8 54:22 56:8 37:17,21 26:23 28:7 80:4,22 34:1,6,23
65:2 78:15 52:11 71:8 47:12,21 crashed 8:21 38:3 39:1 28:24 29:1 81:18 84:21 61:2
79:7,10 71:12 72:16 48:12,13,16 18:9 36:17 77:3 29:2 30:11 85:2 detectors
company 78:8,12 48:20 49:14 36:18 38:24 | date 1:16 41:12 42:22 | depth 13:2 33:12
38:2,9 53:3 81:24 82:4 §2:1 53:12 76:8 80:10 47:23 48:12 $1:12 53:21 | Describe determine
day 8:16,17
STREHLOW & ASSOCIATES, INC.

(215)

504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 89 of 94

 

 

 

 

 

 

 

 

 

 

Arthur Herring, III
October 24, 2018
Page 3
determined 79:9 84:14 30:1 31:1 40:3,10,11 74:13 80:6 | example figure 59:2 70:7,14,17
38:17 domain 41:7 31:11 34:8 40:13 41:5 80:8 58:14 72:21 | figuring 71:21,22
difference 41:23 46:10 54:9 41:7,10,11 | employed exclude 49:18 75:20 72:5 73:8
44:2 dot 34:2,3 54:16 55:19 41:17,22 13:11 exhibit 3:7 file 29:19 73:19,21,23
different 84:3 63:23 67:13 42:2 43:9,9 | employee 43:10,15 30:17 31:14 74:4,7,8,17
46:18 55:3 | dozens 35:24 67:17,18 43:14,23 10:3,5 56:21 64:16 | filed 9:11,13 74:19 75:7
57:16 69:8 | drive 8:5,8,13 68:5,13,16 44:24 45:11 $3:23 54:2 | Exhibit-13:8 | files 18:4 75:9,16
differently 8:21 9:9,21 71:24 72:8 45:15,20 employees 5:1,2,6 47:17 59:10 78:16,21,24
9:19 11:21,22,23 77:14,18 46:4,16 8:1 Exhibit-2 filing 15:22 79:12 80:12
direct 3:5 4:5 12:2,9,16 78:7 82:11 47:7,11,15 | enforcement 3:10 57:8 fill 15:16 80:16,18
86:13 12:17,21,23 82:17 85:6 48:6,15,20 43:19 44:10 57:10 filled 58:5 83:13 84:7
directly 70:21 13:4,6,9,16 | Eckard's 48:23 49:13 45:9,13,17 | EXHIBITS final 85:7 84:12
70:23 13:23 14:7 78:8,13 49:22 50:2 45:24 46:7 3:6 financial focus 13:20
disclosed 31:7 15:10,14 84:8,13 50:4,6,9 46:9,14 existence 9:20 15:22 16:20 49:19
discovery 18:9 23:17 | Ed@Detect... 54:5,20 47:2,6,15 expect 18:15 | find 17:19 followed
8:11 19:18 35:10,13,20 32:10,18 55:4,9,12 47:19 48:7 | expedition 18:12 19:21 57:19
20:15,18 36:3,6,9,9 35:3 55:13,13,22 48:24 49:7 21:13 21:13 31:20 | following
23:11 27:8 36:11,16,18 | educate 68:11 56:6,10,16 49:13,23 expenses 16:4 48:9 59:11 83:21
74:15 36:22 37:4 | educating 56:23,24 $0:1,13,20 16:13 59:17,18 follows 4:3
discuss 13:14 37:9,12,16 67:21 $9:14,21 $1:5,16 Explain 36:5 60:6,7,10 Ford 73:1
80:22 37:18,24 Education 63:14,17 52:9 53:22 | explained 60:13 74:12 | foregoing
discussion 38:4,18,24 61:17 65:21 66:6 56:17 58:10 69:6,7 74:24 75:12 86:5,11
8:20 39:3,9 effected 36:10 66:21 71:8 58:16 69:14 | extent 20:13 80:5 forensic
dismiss 27:20 40:14,21,24 36:15 71:9,13 71:22 73:16 27:12 31:2 | finish 31:11 12:20
dismissing 42:4,11,19 | effort 7:21 80:9 81:12 84:11 31:12 63:24 | finished form 14:9
27:19 44:8,12,15 42:17 51:19 83:3 enter 31:15 85:6 21:20,21 15:8 23:10
disposed 12:4 47:18,20,23 52:6,11 emailing 56:3 | entities 17:18 | eyes 29:15 fire 33:6 34:8 46:10
DISTRICT 48:2,3,8,12 59:4,8 74:6 71:17 62:22 67:2 first 4:2 55:24 54:9,16
1:1,1 $4:21 55:1 | efforts 7:18 emails 13:24 73:8 F 57:9 80:14 67:13 71:24
Doctor 81:14 56:7,13 12:12 69:23 14:2,11 entitled 19:3. | F 86:1 fishing 21:13 82:11
document 5:9 62:2 67:7 74:21 23:16,18 20:6 fact 19:8 27:8 | five 22:12 formal 66:13
5:12.19 8:7 76:8,12,14 | eight 52:21 26:22 28:3 | entity 16:20 fair 29:16 35:8 forms 16:10
42:21 56:21 76:19,23 either 9:8 32:9 36:2,2 | equal 53:9 fairness 25:8 | flight 25:2,9 | Fort 2:3
$7:11,13 77:12,16 19:10 50:23 36:4,5,7,11 | erased 12:15 | fake 72:22 flip 57:21 found 9:20
$8:2,15 80:10 52:6 68:21 36:24 37:3 76:12,18 81:13 florida 1:1 founder
59:165:11 | duly 4:3 70:18 75:2 37:8,11,14 | established falls 29:7 2:3,7,14 62:15
74:18 dumbest electronic 39:13,17,22 36:16 falsely 69:15 17:14,18 Friends 1:13
documentat... 82:19 18:6,8 40:20,21,23 | establishing familiar 18:13 19:5 1:22
77:3 duty 77:20,24 | else's 39:11 41:14,19 20:18 §2:17 53:3 19:21 20:2 | front 5:9 43:6
documents 78:1 email 10:23 42:5,12,15 | everybody 57:22 81:7 20:19,23 57:11 64:18
8:10 14:6 23:19,24 42:17 43:18 8:14 81:3 far 8:3 18:14 21:12,18 68:2,9
15:1518:1 |__E 24:3,5,7,13 44:10,18,21 | everybody's 21:6,17 22:4,14 full 4:10
18:3,4,6,8 E2:1,1 86:1,9 24:15,18 45:1 47:22 81:12 28:8 30:13 29:8 43:19 | fully 86:4
18:12 43:4 | E-D 32:11 25:15,24 48:5,10,14 | evidence 33:7 40:12 44:10 46:9 | functioning
43:5,6 48:2 | earlier 55:8 26:6,12,15 48:18 49:21 27:11 28:16 42:4 47:19 47:5,15,18 40:2 55:6
48:9 57:18 76:7 26:21,23 53:21 54:7 77:21 78:1 50:14 63:7 48:6,24 further 84:20
58:6,22 Eckard 2:6,8 27:1 28:8 54:14 55:16 78:3,4 86:4 65:8 66:5 49:7,13,15
59:10 61:11 6:1,3 7:7 28:12,22 56:16 59:5 | exact 81:11 FAX 1:20 49:18,19,23 |__ ~G
64:11,17,21 14:8 19:13 29:21 30:3 59:9,16,18 | exactly 9:5 federal 1:2 50:13,20 gadget 69:11
65:2 66:14 19:17 20:9 30:6 32:8 60:3,7,10 40:17 29:9 31:6 51:5,22 79:3
77:21 84:24 20:13 22:7 32:15 36:8 64:9 65:6 EXAMINA... 31:12 52:8 53:12 | gage 18:21
doing 16:1 22:18 23:8 36:19,21,21 65:12,15 3:2 4:5 fees 27:20 53:21 66:18 | Gardens 2:14
27:16 61:21 27:3,6 39:14,18 66:3,9,17 examined 4:3 | field 33:1 67:3,5,12 Garfield
28:14 29:4 fifth 24:11 55:17,23
STREHLOW & ASSOCIATES, INC.

(215)

504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 90 of 94

 

 

 

 

 

 

 

 

 

 

Arthur Herring, III
October 24, 2018
Page 4
59:18,22 46:7,15 80:10 I 73:22 75:1 | introductory | Justice 78:16 | laptop 11:6,8
gather 8:10 47:2,10,19 | hard-line idea 4:19 information 50:10 78:18 11:9,11,15
general 19:1 48:7,24 51:12 7:17 42:8 7:22 8:12 investigator 11:22,23
generally 49:13,23 Harleysville 42:10 45:2 10:17,24 63:8 —_ Ks 12:11,13
18:14 20:6 50:2,13,20 16:21,23 45:4,6 50:4 11:3 13:4 invoices 14:5 | Kathryn 1:14 13:17,18
71:17 51:6,16 heard 52:20 74:9,13 18:17 21:15 15:1,3 86:9 14:6 36:22
generate 15:1 52:9 53:22 53:1,5 identification 27:9 28:2 52:12 keep 14:10,11 38:18 39:9
generic 15:15 56:17 58:10 78:18 5:2 57:10 29:5,12,15 | involve 64:4 15:8 50:1 39:15,19
gentleman 84:11 help 58:1 identifies 31:16 47:24 | involved 50:14 51:23 40:2 55:6
52:17 Greg 52:18 61:21 30:3 48:1 49:2 19:12 kind 13:22 55:10,14
gentlemen Group 78:21 | Herring 1:6 identify 17:3 61:11 62:6 | irrelevance kittens 33:5 56:13 62:2
85:16 78:24 79:11 1:12 3:4 4:2 18:24 56:16 62:13,19 27:21 know 6:2 Lauderdale
give 5:3 8:12 | guy 70:3 4:8,10,12 III 1:6,12 3:4 63:1,3 71:8 | irrelevant 12:12,14,15 2:3
17:21 31:23 5:5 6:10 4:2.12 71:12 76:12 21:14 27:2 17:21 18:15 | law 2:2,6
72:18 H 7:12 14:18 25-19 60:21 76:16,23 issue 19:5 20:6,8 43:19 44:10
given 28:15 Hall 53:1 20:20 21:2 85:18 THT 23:2 26:2 21:15,18,24 45:9,13,17
46:6 47:1 handed 5:5 21:20,22 illegal 72:15 78:9,12 27:2 47:16 24:23 36:1 45:23 46:6
84:22 57:7 22:1,6,11 73:15,17 81:24 82:4 85:9 37:7,11 46:9,14
glance 57:15 | handful 24:8,10,17 illegally 83:17,22 issues 85:3 41:2,4,13 47:2,6,15
Glenwood 35:24 25:4,15,17 72:18 84:1 itemizing 41:14 42:3 47:19 48:6
55:18 happen 8:23 25:19 26:11 immorally informed 15:4 44:7 47:1 48:24 49:7
Gmail 41:19 | happened 26:13 28:21 72:19 77:13 items 40:7,23 47:14,18 49:13,23
Gmail.com 8:22,24 9:4 30:7 32:4,7 impose 27:17 informing 56:16 59:5 50:24 51:2 $0:1,13,20
41:19 9:9,12 12:2 43:18 57:7 imposing 67:21 59:15 $1:3,7,9 $1:5,15
go 4:24 7:2 $1:1,2 60:21 64:7 97:20 initial 38:19 §2:3 53:10 §2:8 53:22
8:4 21:15 Harbor 2:7 68:10 74:16 | inbox 40:5,12 | innocent J 57:23 66:20 56:17 58:10
22:6 24:10 | hard 8:5,8,12 78:6 81:16 40:20,21 69:15 James 2:12 67:7 70:1 58:16 69:14
25:13 30:12 8:21 9:9,21 84:20 85:7 59:4,15 install 39:6 January 70:16,20 71:22 73:16
31:1 40:12 11:21,22,23 85:18 60:8,10 47:23 48:12 48:11,15,18 75:6,10,16 78:1 84:10
40:20 42:5 12:2,9,16 Herring's include 49:15 | installed 9:10 | jargon 42:1 75:22 76:1 | lawsuit 5:15
43:12 56:15 12:17,21,22 29:13 66:12 69:17 11:21 40:14 | Jerry 83:14 76:4 78:6 9:11,12,16
56:19 57:21 13:4,6,9,16 | highway 72:5 69:20 44:8,12,15 83:22 78:17 82:2 9:20 42:18
58:8 13:23 14:7. | hired 31:23 includes 5:7 instruct judge 19:12 82:23 85:4 43:4 58:4
going 14:8 15:10,14 hold 22:1 73:16 20:16 27:23 21:7 knowing 13:2 61:15 62:10
19:10,11,24 18:9 23:17 23:8,9 including 76:22 77:6 | judge's 31:21 | knowledge 63:13,21
20:16 21:7 35:10,12,19 63:23,23 28:3 66:4 T7AL July 9:7,11 9:18 12:17 64:12 65:19
21:16 22:13 36:3,6,9,9 home 4:13 81:3,13 instructed 40:16 47:21 15:20 17:9 65:24 67:20
22:21 23:7 36:11,16,18 12:9 81:22 independent 18:22 19:9 54:20,24 17:10,15 67:23 69:6
23:13 25:1 36:22 37:4 | hope 71:13 54:3 instructions $5:5,12 19:21 20:5 TT:4
25:2,6,6 37:9,12,16 | hosted 41:14 | INDEX 3:1 70:5,12 $6:3,6,12 20:5 21:19 | lead 27:11
27:21 28:9 37:17,23 hours 25:3 indicated instruments | juncture 32:2 22:14,15 learn 7:21
28:18 29:20 38:4,18,24 | huge 61:10 68:17 15:5 June 9:4,8 24:22 33:16 | learned 79:6
30:20 32:23 39:3,9 Humble indications intended 32:1 40:15,18 33:19 60:13 | leave 12:23
35:10 63:24 40:14,21,24 62:16,18 72:14,18 intention 47:21 66:9 76:9 13:15
68:10 71:13 42:4,11,19 69:9 80:2,4 | individual 4:17 jurisdiction 76:11 79:1 | legal 28:3
72:18 73:2 44:8,12,15 81:7 7837217 interest 33:10 19:6 20:19 79:2 Legally 73:24
74:14 76:21 47:18,20,23 | Humble's 84:12 interfered 8:9 21:12 22:4 | known 81:4 let's 4:24
77:6 78:7 48:2,3,8,12 80:22 individually internet 22:9 23:2 81:13 13:20 21:3
Good 4:8 54:21 55:1 | hundreds 29:1,2 74:14 23:11 26:3. | knows 8:14 25:20 34:17
Google 75:22 $6:7,13 19:24,24 42:22 58:3. | interrogato... 27:2,5 47:4 76:5 81:3 49:19 56:19
gotten 38:20 62:2 67:7 45:3 60:21 8:6 17:2 ATAT 64:16 72:21
government 76:8,12,14 | Hurlman individuals introduced jurisdictional |__| letter 15:3,6
45:19 46:3 76:19,23 1:14 86:9 67:2. 73:8 69:4 19:18 20:15 | land 7:1 50:10
77:12,16 20:18 84:21 | Lane 1:13,22
STREHLOW & ASSOCIATES, INC.

(215)

504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 91 of 94

 

 

 

 

 

 

 

 

 

 

Arthur Herring, III
October 24, 2018
Page 5
letters 15:9 looking 7:8 money 38:3 50:8 63:9 82:6 83:4 6:13 7:21 71:13 66:10 74:10
15:13,18 28:17 69:16 73:18 83:13 numbers 9:23 10:7 ordered 39:5 84:6
66:2,13 loss 68:1 month 34:17 | newspapers 51:20,21 11:19 13:6 | ordering personal
level 31:17 lot 24:10 34:20 67:4,11 71:18 83:11 13:20 15:6 85:12 13:19 20:19
79:8 low 27:7,15 monthly 71:19 16:117:10 | orders 30:18 | pertain 37:4
liar 61:12 51:24 52:7. | Newtown O 20:13,20 originally pertained
lie 32:24 M 52:12 1:14,23 O 86:1 21:2,4 12:4 37:12 65:20
33:12 43:20 | machines months 4:18 | Nextel 52:4 object 14:8 24:10,12,21 | oversee 78:2 | pertaining
43:21 44:19 19:14 72:22 79:24 81:6 | nine 79:24 20:15 23:10 25:20 30:8 | owner 62:15 14:2 16:4
44:22 53:6 | Madam 4:21 | morning 4:8 81:6 28:5 34:8 30:14 31:1 69:9 18:4 19:5
79:3 26:7 46:20 21:3 25:10 | Ninety 42:9 46:10 54:9 33:8 36:18 | owns 60:15 24:9 35:13
lies 69:9 Madame 25:12 NITV 1:2 54:16 55:19 38:6 39:11 60:18 35:20,22
limit 70:6 43:8 motion 27:19 33:18 35:13 63:24 67:13 40:19 41:10 36:2 37:8
limited 32:2 | mail 40:24 29:19 30:17 35:17,20 71:24 72:19 41:17 42:21 P 37:22 42:18
78 :22,23 maintain 31:14 36:3 37:5,8 82:11 43:1,12,16 | P2:1,1 44:10 47:16
line 3:3 43:20 15:18 77:2. | move 4:17 53:11 54:8 | objected 44:18 45:9 | P.A2:2.6 62:23 64:5
44:19,22 making 20:4 58:11 62:13 18:19 46:14 48:4 | page 3:3,7 pertains 33:2
Lineback 51:15 ___N__ | 62:15,18 objection 48:22 51:4 58:15 petition 29:14
54:14,20 man 61:12 N 2:1 86:1 65:16 69:6 13:9 22:8 55:12 56:12 | paid 38:9 PGA 2:13
link 65:22 mark 4:24 name 3:3 79:17,19,24 22:18 23:9 56:22 57:15 | Palm 2:7,14 phone 1:19
69:17,20 marked 5:2,5 4:10 10:7 80:22 81:1 27:13 72:8 58:7 59:1 panhandle 2:4,8,12 6:2
83:13 57:7,10 10:12 32:23 81:9 82:17 60:23 61:23 80:11 28:4 50:19
links 63:4 materials 41:752:17 | NITV's 37:12 | obligation 62:9 63:6 paper 15:8 51:4,10,12
list 5:18 77:22 52:20 53:1 | NITVCVSA 77:2 64:17 68:23 18:6,7 48:2 51:13,15,17
listen 21:3 Matt 10:14 55:24,24 62:12 69:24 | obtain 7:22 73:13,22 particular 51:20,20,21
31:17 10:16 82:5,6 NITVCVS... 10:20 39:3 75:6 77:6 66:23 69:24 51:23,24
lists 14:5,11 matter 6:19 narrow 19:17 62:20 65:22 52:7,12 79:14,22 parts 73:2 52:4,8
litigant 77:1 21:14 22:5 | nation 66:21 67:10 69:18 | obtained 83:17,20 patrol 72:5 71:18 75:8
litigation 29:11 44:11 | nationwide 70:19 75:15 18:10 28:2 84:5 pay 14:22 81:15,20,21
77:23 47:4 86:5 67:22 75:2 | NITVCVS... | obviously old 40:19 38:2 82:1,5,6
little 43:13 maybes 7:2 nature 29:13 61:8,9,13 9:15 13:8 42:12 48:1 | payment 83:3,4 84:6
lives 69:14 mean 34:16 NE 2:2 Nope 32:17 39:21 once 37:16 16:10,16 phones 82:2
LLC 1:2 41:9 54:1 necessarily 75:23 81:17 | occur 66:11 85:2 38:6 phrased
local 16:24 79:22 27:10 81:19 occurred 9:7 | ones 28:10 payments 36:13
locally 36:9 means 55:8 necessary North 2:6 9:15,17,21 42:16 61:7 17:17 physical 83:8
36:21 37:4 59:3 86:13 31:13 4:14 37:16 66:23 67:6 | Pennsylvania | place 74:2
37:8,12 memory 58:1 | necessity 31:5 | Nos 6:15 October 1:10 82:21 1:14,16,23 | plaintiff 1:4
located 12:6 | mention 9:23 | need 27:9 Notary 1:15 59:2 online 50:9 12:7 16:24 2:16 13:3
60:15,18 mentioned never 8:3 86:9 odd 20:1 operate 7:1 people 14:12 28:1 58:17
67:2 76:3 11:5 16:12 16:9 49:6 noted 86:4 offhand operational 15:5 36:4 59:23 60:8
location 22:5 23:16 65:11 $1:1 52:20 | notes 86:5 43:22 45:18 33:22 34:11 62:22 69:10 65:3,16
lock 9:6 messages 66:5 82:7 notice 3:8 66:22 73:14 | opine 38:22 69:15 70:7 | plan 67:9
log 59:14 82:3 new 9:9 11:21 4:22 5:7,14 84:2,9 opinion 53:11 70:14,17 planning 67:1
logs 50:14 met 80:13 11:22,23 6:3,16 7:9 office 2:6 61:12 71:9,16 67:1
long 35:3 middle 8:24 39:3 40:14 7:23 11:16 12:11 | oppose 29:20 | people's pleadings
64:3 78:6 9:2 44:8,12,15 | notify 78:2 $5:17 59:22 30:19 83:11 27:19
longer 43:13 | military 47:17,20,23 | NTIVCVS... 78:8,13 opposition period 39:8 please 4:11
look 5:18 69:14 48:3,8,12 61:19 81:21 83:7 12:19 39:14,18,23 5:3,19 26:8
58:14 59:4 | million 69:6 55:1 56:13 | number 83:10 84:8 | option 71:4 person 8:20 point 13:21
59:15 64:16 | Missouri 50:5 | news 32:20 10:23 15:4 84:13 Oral 1:12 9:23,24 25:10 59:13
64:20 65:1 54:7,15 32:24 33:2 15:5 18:15 | officially 54:4 | order 9:9 10:7 12:20 78:9 83:12
looked 6:6 60:4 33:17 34:22 19:251:13 | Oh 81:7 83:8 29:19 31:6 12:20,23 83:18,23
8:3 59:9,10 | mistake 35:22,22 71:9 76:2 okay 4:10,20 31:13,15 13:13 55:16 | police 35:21
49:18 newspaper 5:18,21 61:24 62:1
STREHLOW & ASSOCIATES, INC.

(215)

504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 92 of 94

 

 

 

 

 

 

 

 

 

 

Arthur Herring, III
October 24, 2018
Page 6
54:7,15 presumably 70:21 71:1 =| publishing R 66:19 67:8 | refusing 19:7 71:22
60:4 72:16 14:14 15:21 71:14 73:11 62:19 R2:1 86:1 70:8,15 21:9,11 representat...
policy 42:12 | previous 74:3 79:20 | purchase rampant 8:15 74:23 75:5 22:3,23 51:5
42:15 73:7 38:20 46:19 | professional 71:2 range 27:18 81:1,11 26:4 representing
74:2,5 previously 13:10,11 purchasing re-ask 32:3 82:22 83:15 | relate 64:21 2:5,9,16
polite 73:4 20:24 professionals 16:13 re-deposed 83:17,22 65:2,13,16 30:10
polygraph principal 37:24 purpose 98:17 84:1,2,3,4,5 | release 65:22 | reproduction
73:15 81:4 62:15 program 20:14 30:5 | pead 5:21 7:3 84:9,10,14 67:19 68:2 86:12
pops 82:6 print 43:10 14:21,23 61:16 62:24 26:9 46:21 | receipts 14:5 68:4,9,12 request 8:11
portion 30:2 | prior 5:15,22 | proprietary purposes 46:22 57:21 | receive 39:17 68:17 69:2 42:22 57:9
30:23 41:23 7:18,19 29:6,9 19:18 27:8 68:9 85:7 51:24 69:17 58:14,22
position 9:12,15 protecting 29:23 30:22 | reading 42:14 | received releases 63:7 59:16 64:20
19:20 42:4,11,19 31:16 61:17 63:3 ready 57:23 42:19 55:1 63:10,12,14 74:22
positively 44:15 47:22 | protection put 9:19 real 72:23 56:13 74:7 63:20 64:9 | requested
9:14 44:9 51:19 56:15 | 29:9 31:4 15:22 73:1 | really 9:5 Recess 57:4 65:10 66:4 26:9 43:4
44:14 48:8 57:13 31:18 32:1 | —__ 19:19 31:9 84:17 66:5,6,12 46:22
possession privilege protective _ Q 31:10 40:17 | recollection 66:15 67:9 | requests 8:7
12:10,24 29:22 29:19 30:18 | Quakertown 41:13 43:6 10:13 18:11 | relevance 42:21 56:21
13:3,7,10 probably 7:6 | proven 73:3 4:14 43:7 47:9 20:8 78:20 18:18 27:7 57:16 58:2
13:15 38:7 7:13 35:9 provide 6:22 | quality 53:10 | peason 63:19 | record 4:11 relevancy 58:7 59:6
58:21 62:2 40:17 42:14 7:4 11:2 question 64:8 72:7 7:7 38:6 27:12,14 60:12 64:17
76:8 57:14 30:23 43:5 14:19 18:23 80:19 68:5,21 relevant 74:15
possible 9:7 | problem 62:6 70:5 18:23 19:7 | peasonable records 14:4 18:21 26:2 | rescued 33:5
37:3 43:23 TT:A9 70:12 71:12 19:14 20:9 17:19,20,23 14:11 15:17 27:14 28:7 | reserve 85:1
46:7 49:3 procedure 78:8,12 20:14 21:4 | peasons 72:2 15:22 17:17 65:23 77:3 | reserving
50:19,23,23 28:15 80:3 21:9,21 72:10 51:23 rely 16:1 84:22
possibly 6:24 | proceedings | provided 22:24 24:6 | reassert 22:3 | recover 12:13 | remainder resolved 85:3
7:1 13:4 86:3 29:5 41:12 24:11 25:4 | peeall 5:13,23 12:21 37:17 66:24 respect 6:23
posted 33:7 process 28:3 41:19 43:1 25:23 26:4 6:6,8 9:5,10 37:21 38:3. | remember 7:15,22
potentially produce 43:5 43:3 64:8 26:8,9,17 11:10,12,14 | 42:17 28:23 45:9 48:19 79:15
28:17 57:18 58:9 71:18 28:9 32:1,3 17:5 34:18 | recoverable 66:22 75:12 84:24
predate 40:21 64:21 65:1 | provider 52:3 32:5 34:9 34:24 35:2 39:1 removed respectfully
40:24 74:18 provides 71:7 42:1,20 35:5 37:14 | recovered 83:18,23 18:20
premises 4:18 | produced providing 43:7 46:13 40:17 42:6 48:1 repeat 14:19 | response 8:10
prepare 7:19 59:24 63:19 | 6:15 31:18 46:17,18,21 42:23,24 refer 58:11 24:12 26:8 17:7 58:20
prepared 64:11 65:18 41:18 46:22 51:1 43:1,3,22 64:21 65:2 26:19 74:22
6:22 7:4,14 85:1 PSA 72:23 60:17 64:3 43:24 44:3 65:7,13,16 | reporter 1:15 | responses
preparing 8:2 | product PSE 14:17,21 64:6,14 44:9,18,20 81:9 4:21,23 3:10 8:6
present 2:11 14:15,17 18:15 21:5 68:24 74:21 44:21,23 reference 8:8 26:7 43:8 57:8,19
12:3 37:13,13 21:22 22:11 76:17 79:9 45:13,16,18 referenced 43:11,16 64:17
preserve 77:2 53:7 72:6 22:16 23:5 81:9 82:13 45:19,22,23 8:6 46:20 56:22 | responsive
77:21 78:1 73:22 81:10 52:22 70:21 83:20 46:2,3,5,6 | referencing 57:1 86:9 58:22 59:5
78:4 production 71:14 72:6 | questioned 46:14,17 64:10 86:14 59:16 60:11
press 63:7,10 42:22 57:9 73:6,11 66:13 47:9,13 referred reporters restrict 69:23
63:12,14,20 57:17 58:7 | Public 1:15 questions 49:1,4,9,11 59:23 60:8 1:21 63:8 70:13
64:9 65:10 63:20 86:9 7:15 25:6 49:16,20,24 referring 67:11 restrictions
65:22 66:4 | products 14:5 | publish 62:7 25:11 30:8 50:15,16,17 58:17 representat... 70:17
66:5,6,12 14:20 18:16 | published 30:9,13,15 50:18,22,24 | reflect 73:5 31:3 retain 15:7
66:14 67:9 19:2,22 33:11,14,17 31:21 82:19 54:13,18 refresh 58:1 representat... | retaining
67:19 68:2 21:5,22 34:19,22 84:20,23 55:20,22 refuse 19:11 6:11,14 12:19
68:3,8,11 22:11,16 62:12 85:5 56:2,3,5 19:11 22:2 43:1946:9 | retrained
68:17 69:2 23:5 50:7 publishes quick 85:13 59:20 60:1 26:18 73:11 49:6,22 72:23
69:17 58:11 62:13 32:24 quicker 24:10 60:3 63:22 | refused 84:23 50:12,20 return 15:23
quite 81:7
STREHLOW & ASSOCIATES, INC.

(215)

504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 93 of 94

 

 

 

 

 

 

 

 

 

 

Arthur Herring, III
October 24, 2018
Page 7
returns 16:2. | scam 43:20 44:18,21 simpler 25:21 63:12 subjects 5:24 | telephoned 39:8,23
review 38:18 43:21 44:19 55:22 63:11 | simply 8:21 state 4:10 submitted 51:21,21 threshold
51:20 63:2 44:22 53:11 63:12,14,16 19:1 38:24 26:12,13 59:1 tell 7:18 8:5 27:8,15
right 14:17 61:12 62:23 65:21 85:8 49:15,17 substance 11:19 13:1 | time 8:16,16
15:11,24 63:1 65:23 | sensitive single 45:17 51:22 67:12 42:18 43:2 36:14 47:2 9:20 10:2,2
16:14 20:11 67:11,21 29:13 45:19 46:6 71:21 73:8 | sued 28:7,23 48:4,22 24:11 32:7
23:1 24:23 81:2,8,10 sent 6:3 14:12 46:14 47:2 73:10,17,23 28:24 69:5 68:3 79:22 34:22 39:14
30:1 31:13 | scamming 15:6,18 sir 18:19 74:4 75:7,8 69:5 81:5 82:18 39:18 40:15
31:14 36:19 69:13 17:2 36:4,7 24:21 25:18 75:16 84:7 | suggest 31:22 | telling 19:24 42:13 58:20
37:20 40:5 | scheduled 36:8,19,21 58:1 84:12 suing 69:7 81:1 59:3 71:19
41:8 44:5 25:12 37:139:20 | sit 40:1 stated 13:13 80:2 Tens 45:5 80:14 83:18
47:20,23 scope 19:17 40:7,23,24 | site 76:2 36:15 53:23 | Suite 1:13,22 | term 73:4 84:21
48:17 50:24 20:14,17 42:19 43:18 | situations 69:10 76:7 2:2 terminology | title 81:13
57:24 65:9 22:19 23:10 43:23 45:1 28:1 statement supervision 42:2 today 5:16,22
71:2 73:2 54:10,17 45:8 48:5 six 4:18 20:4 36:12 86:13 terms 40:19 6:10,15,18
76:17,19 55:19 49:21 53:21 | skimmed statements sure 25:9 66:2,13 6:22,23
84:15,19 sealed 29:16 54:20 55:4 57:24 16:4 17:17 37:10 41:24 | testified 4:3 7:14,19
85:1 search 17:19 $5:12,14,15 | smoke 82:9 states 1:1 43:11 44:7 55:8 11:17 23:3
Rob 22:6 17:20,23 55:16 56:6 82:15,22 22:15,17 68:20 78:14 | testifying 6:9 24:18,21
30:16 85:4 | searched 56:10,15,17 | software 8:16 23:6,6 sworn 4:3 29:2 29:2,23
Robert 2:6,8 ATAT 59:5,15,21 15:2 69:24 73:14 | system 73:6 testimony 40:1 51:19
Roebuck secret 21:16 60:4,7,11 sold 14:4 15:5 73:20 6:15,18,22 56:15 57:13
§2:18,23 secrets 19:4 63:4 65:7,8 18:12,16 stating 18:18 | __. T 7:4 31:4 72:6 78:9
ruining 69:14 29:6,14 65:10,12,15 19:1,2,15 66:3 T 18:15 86:1 40:19 85:18 78:14 80:9
rules 28:15 secure 8:10 66:6,16,17 21:5,18,23 | stations 67:4 86:1 testing 20:3 today's 5:1,6
28:16 see 18:18 66:22 68:18 22:12,16 status 77:18 T-A-M-R-A_ | Thank 26:22 5:8 81:18
running 29:21 34:5 68:18 71:20 23:5 70:21 | statute 29:8 55:24 Thanks 85:16 | told 8:20
65:23 67:11 34:7,12 separate 79:4 statutory T-Mobile theoretically 17:22 22:13
50:8 51:20 $1:12 somebody 77:24 52:5,6,7,11 36:19 38:14,24
S 58:18,23 served 9:15 69:13 85:10 | stays 12:23 take 37:23 thing 49:11 47:22
$2:1 60:9 64:23 42:21 58:2 | sorry 7:12 stenographic 43:13 56:19 | things 67:8 topic 7:15,22
sale 34:6 65:4 61:14 62:10 14:7 16:22 86:5 57:15 84:15 79:5 8:2 64:5
71:17 72:3 | seeing 60:1,3 74:16 22:6 82:10 | steps 36:20 taken 1:13 think 8:24 topics 5:8,18
72:7 seek 29:19 SERVICES sort 50:6 stopped 8:21 57:4 84:17 9:2,8 18:21 5:22 6:7,15
sales 15:17 seen 5:12,14 1:2 SOUTHERN | stored 13:16 86:5 19:14 20:6 6:20,23 7:3
17:3,12 57:13 80:16 | seven 6:20,23 1:1 13:18,22 talk 30:14 20:17 28:14 33:4,13
19:21 20:1 | sell 14:20,21 7:3 52:21 speak 48:2 14:6 15:9 talked 10:8 28:16 31:19 | totally 12:17
salvaged 19:5 20:23 73:14,19 speaking 23:16 37:8 52:22 52:21 64:13 21:14
12:18 76:15 21:13,17 share 30:21 24:23 75:24 39:20 83:4 | talking 25:2 65:20,21 track 50:1
sanctions 72:19,24 Sheldon 81:10 84:6 | stories 33:8,9 35:23 48:10 66:1,4 76:2
27:18 73:5,11,22 54:14 84:10 33:11,14 Tamra 55:23 80:13 trade 29:6,14
save 36:7 74:1,3 Sheriffs 55:17 | specifically story 33:7 tapping 28:3 | thinking 66:2 | trained 15:5
42:16 selling 73:7 55:23 59:19 65:11 66:3 | Strehlow 1:13 28:4 66:12,14 training
saved 35:16 sells 14:15 59:22 74:24 1:18 tax 15:23 Third 2:2 14:21,23
36:8,21 15:2 19:22 | short 31:18 spell 10:10,15 | stress 33:15 16:2 third-party 22:16 72:23
37:4,11 53:6 showing 32:13 72:24 73:21 | taxpayer's 13:11 53:24 73:3
59:9,11,12 | send 15:3,3 61:11 74:18 | spoke 9:24 strike 40:11 69:16 thirty 57:16 transcript
81:24 39:13 47:18 | sign 49:5,8 spoken 74:10 | striking technology 60:11 30:2 80:4
saving 42:15 50:4,9 54:7 | signal 82:9,16 | spread 62:24 27:18 10:9,11 thought 12:4 80:22 85:13
saw 81:6 54:14 63:10 | signals 82:23 | Springs 55:18 | subject 6:19 | telephone 38:19 86:6,11
saying 44:22 65:21 66:24 | simple 25:3 Sprint 52:4 29:22 43:20 10:23 24:23 | thousands transcripts
50:24 69:12 67:1,1,9 25:20 26:17 | start 61:13 44:11,19,22 24:24 42:3 45:5 30:24
says 34:6 sending 44:9 26:20 started 61:14 66:4 77:22 50:11,12 three-week transfers
68:12 74:3 71:9 80:7
STREHLOW & ASSOCIATES, INC.

(215)

504-4622

 
Case 9:18-cv-80994-DLB Document 88-1 Entered on FLSD Docket 03/22/2019 Page 94 of 94

 

 

 

 

 

 

 

 

 

 

 

 

Arthur Herring, III
October 24, 2018

Page 8

16:6,11,17 | untruthful 15:13 way 36:12 wide 66:22 61:6 64:19 2 4
treat 30:21 13:5 VIDEOGR... 37:7 48:23 79:4 64:24 63:5 | 259-15 64:16 | 43:5
treated 30:18 | use 11:19 1:21 49:1,12,17 | willing 11:2 83:6 65:1
tree 33:5 16:4 24:4,7 | view 70:7 49:20 50:15 25:13 30:12 | year 11:13 2015 48:19 5
trial 27:10 24:14,15,19 | viewing 74:8 55:3 66:20 | wire 16:6,11 15:2119:2 | 9916 48:19 53:8
tried 34:5,11 25:15,24 Vipre 53:3,10 70:16 72:15 16:16 19:22 20:23 48:22 49:7. | 504-4622
true 79:6 26:15,22 $3:12,15,18 75:20 79:16 | wish 67:7 21:23 35:1 51:8 52:15 1:19
trust 13:3 27:1 32:9 virus 8:9,15 79:21,22 withstanding 35:6 42:7 2017 21:23 504-7155
truth 53:7 32:10,16,18 8:17,19 80:23 19:8 45:21 46:16 45:23 46:4 1:20
try 12:20 43:10,14 12:3 15:10 | we'll 43:12,13 | witness 3:3 48:5,22 47:15 48:15 | 54 1:13,22

21:13 25:11 51:10 56:20 35:11 36:10 43:14 84:15 5:3 14:10 49:7,20 48:16 49:11 | 561 2:15

75:12 73:15,17 36:15 38:15 85:8 20:22 22:21 80:1 81:6 49:14,20 57 3:10
trying 36:20 | useless 12:18 38:19 We've 81:4 23:1,13 84:5 51:4 52:13

38:3 59:2 uses 30:4 viruses 8:14 web 8:3 74:19 27:4,24 years 20:2 53:18 6

73:1 54:3 81:14 | visit34:5,11 | website 7:16 28:18 30:5 22:12 35:8 | 2918 1:10 6 7:6,13,15,22
turn 71:23 Usually 50:3 80:11 8:4 32:20 30:10 31:9 42:7 52:21 18:14,16 8:2,3
TV 63:9 67:4 visited 34:15 32:21,23 46:23 54:18 62:23 79:3 19:15 20:10 | 603-1340 2:3
two 8:1742:7 }__S Ve 74:17,20 33:20,24 55:20 64:6 80:13,15,18 20:11 21:5 | 622-7788

80:15,18 V-A-N-D-E... 75:8,16 34:7,12 64:13 67:14 | Yup 5:11 43:18 44:18 2:15
two- 39:8,23 10:16 visitors 8:4 41:12 60:15 67:16,19 32:12,22 44:21 45:1 | 688 29:8
type 12:20 V-A-N-D-E... 74:7 76:2,3 60:18,23,24 68:7,13,23 45:10.14.21

13:10,16 10:11 visits 83:3 61:4,10,16 72:2,10 a 46:8,16 , 7

35:15 82:5 | V-I-P-R-E voice 32:24 61:18,22,23 82:12,18 zero 22:14 47:8,12,21 | 73:5 6:15
typed 58:6 53:4 33:15 43:20 62:6,7,9,12 | word 15:13 48:5,11 727)771-7940
types 14:6 value 53:9 44:19 72:23 62:20,24 15:15 20:7 0 50:12,21 2:7

23:18 33:8 | Vanderhoff 73:21 79:3 63:4 67:10 53:8 51:16 52:9

33:9 66:14 10:14,18 voracity 20:3 69:18,20,21 | words 17:22 }—___ 1 | 59.93 53-15 8

70:24 12:5,6,12 VS- 1:5 69:24 70:3 79:24 81:11 | 16:15 64:20 54:21,24
typing 34:12 12:15 13:14 70:6,10,13 | work 9:24 10 69:5 55:5.12.16 9
a 37:19,20,23 |___ We 70:18,19,22 13:17,19 10:38 57:4 56:4.7 12 9:18-cv-809...
__ Ui 38:2,9,14 walk 36:20 70:24 71:2 73:2 75:2 101 2:2 59-2.79:12 13
Um-hum 62:5 70:6,9 | want 5:24 9:6 74:7,8,18 working 8:21 | 11:02 57:4 84:5 25:13

66:8 70:13 74:11 12:22 13:6 74:20 75:1 | world 66:22 11:31 84:17 205 1:20 954 2:3
unable 8:18 74:23 75:3 18:23 19:21 75:8,15,17 79:4 11:34 84:17 215 1:19
understand 75:11,19,24 21:18,24 76:1 77:7 worldwide 11:38 85:19 22nd 56:4,7

6:9,12,13 76:5,7,11 22:7 25:5 77:2 83:12 75:2 1100 63:7,8 56:12

6:17,18,21 76:18,22 25:23 26:13 83:18,23 worthless 63:10 64:8 24 1:10

12:5 25:5 77:7,10 26:18,19 84:1,3 69:6 65:6,8 25 23:6,6

41:9,16,20 78:12 82:8 27:15,17 websites 61:5 | wouldn't 116 1:14,22 55:5,12

42:1,20 82:15 83:2 29:23 32:3 70:24 36:10 14 29:18 30:2 | 5th 54:21,24

68:15 70:2 | Vanderhoff's 50:6 56:20 | Wednesday | wrong 34:13 30:17,22 27th 9:11

TTA 12:10 78:8 58:8 1:10 24:21 73:12 31:5 2855 2:13
understand... 81:24 82:4. | wanted 68:20 | week 63:12 www 34:2 15 79:3

76:14,18,20 | Vanderson 72:6,22 65:7,12,15 | www.Dekto... | 150 65:9 3
understands 10:9 74:1 80:1 66:17 60:16,19 66:16 3 58:14

32:4 various 14:12 | wants 29:18 | weeks 38:20 | WWW.ST... | 1500 2:2 30(b)(6) 7:8
unfortunat... 23:18 33:4 30:17 63:1 39:5 1:24 16th 59:2 7:10 23:11

25:1 27:3 33:9 35:21 | warning 8:17 | went 11:22 18 80:13 3110 2:6
unprofessio... | verification 8:15 38:20 | West 4:14 1:23 33301 2:3

82:20 53:7 wasn't 83:20 | whatsoever | __ Y_ _—_—s|: 19 2:6 33410 2:14
unreliable Verizon 52:4 | wasting 69:16 50:1 Yeah 34:4 1990 67:22 34683 2:7

73:4 version 5:14 73:18 58:19 61:3 81:4,13

STREHLOW & ASSOCIATES, INC.

(215)

504-4622

 
